
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2

--------------------------------------------------------------------------------

AMENDED AND RESTATED TRUST AGREEMENT

among

GEORGIA BANCSHARES, INC.,
as Depositor

WILMINGTON TRUST COMPANY,
as Property Trustee

WILMINGTON TRUST COMPANY,
as Delaware Trustee

and

THE ADMINISTRATIVE TRUSTEES NAMED HEREIN
as Administrative Trustees

--------------------------------------------------------------------------------

Dated as of September 29, 2004

GEORGIA BANCSHARES CAPITAL TRUST I

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------


ARTICLE I. Defined Terms
 
1   SECTION 1.1.   Definitions.   1
ARTICLE II. The Trust
 
8   SECTION 2.1.   Name.   8   SECTION 2.2.   Office of the Delaware Trustee;
Principal Place of Business.   8   SECTION 2.3.   Initial Contribution of Trust
Property; Fees, Costs and Expenses.   9   SECTION 2.4.   Purposes of Trust.   9
  SECTION 2.5.   Authorization to Enter into Certain Transactions.   9   SECTION
2.6.   Assets of Trust.   11   SECTION 2.7.   Title to Trust Property.   11
ARTICLE III. Payment Account; Paying Agents
 
11   SECTION 3.1.   Payment Account.   11   SECTION 3.2.   Appointment of Paying
Agents.   12
ARTICLE IV. Distributions; Redemption
 
12   SECTION 4.1.   Distributions.   12   SECTION 4.2.   Redemption.   14  
SECTION 4.3.   Subordination of Common Securities.   16   SECTION 4.4.   Payment
Procedures.   16   SECTION 4.5.   Withholding Tax.   17   SECTION 4.6.   Tax
Returns and Other Reports.   17   SECTION 4.7.   Payment of Taxes, Duties, Etc.
of the Trust.   17   SECTION 4.8.   Payments under Indenture or Pursuant to
Direct Actions.   17   SECTION 4.9.   Exchanges.   17   SECTION 4.10.  
Calculation Agent.   18   SECTION 4.11.   Certain Accounting Matters.   19      
   


i

--------------------------------------------------------------------------------




ARTICLE V. Securities
 
19   SECTION 5.1.   Initial Ownership.   19   SECTION 5.2.   Authorized Trust
Securities.   19   SECTION 5.3.   Issuance of the Common Securities;
Subscription and Purchase of Notes.   19   SECTION 5.4.   The Securities
Certificates.   20   SECTION 5.5.   Rights of Holders.   20   SECTION 5.6.  
Book-Entry Preferred Securities.   20   SECTION 5.7.   Registration of Transfer
and Exchange of Preferred Securities Certificates.   22   SECTION 5.8.  
Mutilated, Destroyed, Lost or Stolen Securities Certificates.   23   SECTION
5.9.   Persons Deemed Holders.   23   SECTION 5.10.   Cancellation.   24  
SECTION 5.11.   Ownership of Common Securities by Depositor.   24   SECTION
5.12.   Restricted Legends.   24   SECTION 5.13.   Form of Certificate of
Authentication.   26
ARTICLE VI. Meetings; Voting; Acts of Holders
 
27   SECTION 6.1.   Notice of Meetings.   27   SECTION 6.2.   Meetings of
Holders of the Preferred Securities.   27   SECTION 6.3.   Voting Rights.   27  
SECTION 6.4.   Proxies   27   SECTION 6.5.   Holder Action by Written Consent.  
27   SECTION 6.6.   Record Date for Voting and Other Purposes.   28   SECTION
6.7.   Acts of Holders.   28   SECTION 6.8.   Inspection of Records.   29  
SECTION 6.9.   Limitations on Voting Rights.   29   SECTION 6.10.   Acceleration
of Maturity; Rescission of Annulment; Waivers of Past Defaults.   30          

ii

--------------------------------------------------------------------------------




ARTICLE VII. Representations and Warranties
 
31   SECTION 7.1.   Representations and Warranties of the Property Trustee and
the Delaware Trustee.   31   SECTION 7.2.   Representations and Warranties of
Depositor.   32
ARTICLE VIII. The Trustees
 
33   SECTION 8.1.   Number of Trustees.   33   SECTION 8.2.   Property Trustee
Required.   33   SECTION 8.3.   Delaware Trustee Required.   33   SECTION 8.4.  
Appointment of Administrative Trustees.   34   SECTION 8.5.   Duties and
Responsibilities of the Trustees.   34   SECTION 8.6.   Notices of Defaults and
Extensions.   35   SECTION 8.7.   Certain Rights of Property Trustee.   36  
SECTION 8.8.   Delegation of Power.   38   SECTION 8.9.   May Hold Securities.  
38   SECTION 8.10.   Compensation; Reimbursement; Indemnity.   38   SECTION
8.11.   Resignation and Removal; Appointment of Successor.   39   SECTION 8.12.
  Acceptance of Appointment by Successor.   40   SECTION 8.13.   Merger,
Conversion, Consolidation or Succession to Business.   40   SECTION 8.14.   Not
Responsible for Recitals or Issuance of Securities.   41   SECTION 8.15.  
Property Trustee May File Proofs of Claim.   41   SECTION 8.16.   Reports to and
from the Property Trustee.   41
ARTICLE IX. Termination, Liquidation and Merger
 
42   SECTION 9.1.   Dissolution Upon Expiration Date.   42   SECTION 9.2.  
Early Termination.   42   SECTION 9.3.   Termination.   42   SECTION 9.4.  
Liquidation.   42   SECTION 9.5.   Mergers, Consolidations, Amalgamations or
Replacements of Trust.   44          


iii

--------------------------------------------------------------------------------




ARTICLE X. Information to Purchaser
 
45   SECTION 10.1.   Depositor Obligations to Purchaser.   45   SECTION 10.2.  
Trustee's Obligations to Purchaser.   45
ARTICLE XI. Miscellaneous Provisions
 
45   SECTION 11.1.   Limitation of Rights of Holders.   45   SECTION 11.2.  
Agreed Tax Treatment of Trust and Trust Securities.   45   SECTION 11.3.  
Amendment.   45   SECTION 11.4.   Separability.   47   SECTION 11.5.   Governing
Law.   47   SECTION 11.6.   Successors.   47   SECTION 11.7.   Headings.   47  
SECTION 11.8.   Reports, Notices and Demands.   47   SECTION 11.9.   Agreement
Not to Petition.   48


Exhibit A
 
Certificate of Trust of Georgia Bancshares Capital Trust I Exhibit B   Form of
Common Securities Certificate Exhibit C   Form of Preferred Securities
Certificate Exhibit D   Junior Subordinated Indenture Exhibit E   Form of
Transferee Certificate to be Executed by Transferees other than QIBs Exhibit F  
Form of Transferee Certificate to be Executed by QIBs Exhibit G   Form of
Officer's Certificate Schedule A   Calculation of LIBOR

iv

--------------------------------------------------------------------------------



        AMENDED AND RESTATED TRUST AGREEMENT, dated as of September 29, 2004,
among (i) Georgia Bancshares, Inc., a Georgia corporation (including any
successors or permitted assigns, the "Depositor"), (ii) Wilmington Trust
Company, a Delaware banking corporation, as property trustee (in such capacity,
the "Property Trustee"), (iii) Wilmington Trust Company, a Delaware banking
corporation, as Delaware trustee (in such capacity, the "Delaware Trustee"),
(iv) Ira P. Shepherd III, an individual, Malcolm R. Godwin, an individual, and
Rick A. Duncan, an individual, each of whose address is c/o Georgia
Bancshares, Inc., 100 Westpark Drive, Peachtree City, Georgia 30296, as
administrative trustees (in such capacities, each an "Administrative Trustee"
and, collectively, the "Administrative Trustees" and, together with the Property
Trustee and the Delaware Trustee, the "Trustees") and (v) the several Holders,
as hereinafter defined.

WITNESSETH

        Whereas, the Depositor, the Property Trustee and the Delaware Trustee
have heretofore created a Delaware statutory trust pursuant to the Delaware
Statutory Trust Act, as hereinafter defined, by entering into a Trust Agreement,
dated as of September 23, 2004 (the "Original Trust Agreement"), and by
executing and filing with the Secretary of State of the State of Delaware the
Certificate of Trust, substantially in the form attached as Exhibit A; and

        Whereas, the Depositor and the Trustees desire to amend and restate the
Original Trust Agreement in its entirety as set forth herein to provide for,
among other things, (i) the issuance of the Common Securities by the Trust to
the Depositor, (ii) the issuance and sale of the Preferred Securities by the
Trust pursuant to the Subscription Agreement and (iii) the acquisition by the
Trust from the Depositor of all of the right, title and interest in and to the
Notes (as defined herein);

        Now, Therefore, in consideration of the agreements and obligations set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each party, for the benefit of the
other parties and for the benefit of the Holders (as defined herein), hereby
amends and restates the Original Trust Agreement in its entirety and agrees as
follows:


ARTICLE I.

DEFINED TERMS


        SECTION 1.1.    Definitions.    

        For all purposes of this Trust Agreement, except as otherwise expressly
provided or unless the context otherwise requires:

        (a)   the terms defined in this Article I have the meanings assigned to
them in this Article I;

        (b)   the words "include", "includes" and "including" shall be deemed to
be followed by the phrase "without limitation";

        (c)   all accounting terms used but not defined herein have the meanings
assigned to them in accordance with United States generally accepted accounting
principles;

        (d)   unless the context otherwise requires, any reference to an
"Article", a "Section", a "Schedule" or an "Exhibit" refers to an Article, a
Section, a Schedule or an Exhibit, as the case may be, of or to this Trust
Agreement;

        (e)   the words "hereby", "herein", "hereof" and "hereunder" and other
words of similar import refer to this Trust Agreement as a whole and not to any
particular Article, Section or other subdivision;

        (f)    a reference to the singular includes the plural and vice versa;
and

        (g)   the masculine, feminine or neuter genders used herein shall
include the masculine, feminine and neuter genders.

        "Act" has the meaning specified in Section 6.7.

--------------------------------------------------------------------------------



        "Additional Interest" has the meaning specified in Section 1.1 of the
Indenture.

        "Additional Interest Amount" means, with respect to Trust Securities of
a given Liquidation Amount and/or a given period, the amount of Additional
Interest paid by the Depositor on a Like Amount of Notes for such period.

        "Additional Taxes" has the meaning specified in Section 1.1 of the
Indenture.

        "Additional Tax Sums" has the meaning specified in Section 10.5 of the
Indenture.

        "Administrative Trustee" means each of the Persons identified as an
"Administrative Trustee" in the preamble to this Trust Agreement, solely in each
such Person's capacity as Administrative Trustee of the Trust and not in such
Person's individual capacity, or any successor Administrative Trustee appointed
as herein provided.

        "Affiliate" of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
"control" when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms "controlling" and "controlled" have meanings correlative to the
foregoing.

        "Applicable Depositary Procedures" means, with respect to any transfer
or transaction involving a Book-Entry Preferred Security, the rules and
procedures of the Depositary for such Book-Entry Preferred Security, in each
case to the extent applicable to such transaction and as in effect from time to
time.

        "Bankruptcy Event" means, with respect to any Person:

        (a)   the entry of a decree or order by a court having jurisdiction in
the premises (i) judging such Person a bankrupt or insolvent, (ii) approving as
properly filed a petition seeking reorganization, arrangement, adjudication or
composition of or in respect of such Person under any applicable Federal or
state bankruptcy, insolvency, reorganization or other similar law,
(iii) appointing a custodian, receiver, conservator, liquidator, assignee,
trustee, sequestrator or other similar official of such Person or of any
substantial part of its property or (iv) ordering the winding up or liquidation
of its affairs, and the continuance of any such decree or order unstayed and in
effect for a period of sixty (60) consecutive days; or

        (b)   the institution by such Person of proceedings to be adjudicated a
bankrupt or insolvent, or the consent by it to the institution of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization or relief under any applicable Federal or
State bankruptcy, insolvency, reorganization or other similar law, or the
consent by it to the filing of any such petition or to the appointment of a
custodian, receiver, conservator, liquidator, assignee, trustee, sequestrator or
similar official of such Person or of any substantial part of its property, or
the making by it of an assignment for the benefit of creditors, or the admission
by it in writing of its inability to pay its debts generally as they become due
and its willingness to be adjudicated a bankrupt or insolvent, or the taking of
corporate action by such Person in furtherance of any such action.

        "Bankruptcy Laws" means all Federal and state bankruptcy, insolvency,
reorganization and other similar laws, including the United States Bankruptcy
Code.

        "Book-Entry Preferred Security" means a Preferred Security, the
ownership and transfers of which shall be made through book entries by a
Depositary.

2

--------------------------------------------------------------------------------




        "Business Day" means a day other than (a) a Saturday or Sunday, (b) a
day on which banking institutions in the City of New York are authorized or
required by law or executive order to remain closed or (c) a day on which the
Corporate Trust Office is closed for business.

        "Calculation Agent" has the meaning specified in Section 4.10.

        "Capital Disqualification Event" has the meaning specified in
Section 1.1 of the Indenture.

        "Closing Date" has the meaning specified in the Placement Agreement.

        "Code" means the United States Internal Revenue Code of 1986, as
amended.

        "Commission" means the Securities and Exchange Commission, as from time
to time constituted, created under the Exchange Act or, if at any time after the
execution of this Trust Agreement such Commission is not existing and performing
the duties assigned to it, then the body performing such duties at such time.

        "Common Securities Certificate" means a certificate evidencing ownership
of Common Securities, substantially in the form attached as Exhibit B.

        "Common Security" means an undivided beneficial interest in the assets
of the Trust, having a Liquidation Amount of $1,000 and having the rights
provided therefor in this Trust Agreement.

        "Corporate Trust Office" means the principal office of the Property
Trustee at which any particular time its corporate trust business shall be
administered, which office at the date of this Trust Agreement is located at
Rodney Square North, 1100 North Market Street, Wilmington, Delaware 19890-1600,
Attention: Corporate Trust Administration.

        "Definitive Preferred Securities Certificates" means Preferred
Securities issued in certificated, fully registered form that are not Global
Preferred Securities.

        "Delaware Statutory Trust Act" means Chapter 38 of Title 12 of the
Delaware Code, 12 Del. Code § 3801 et seq., or any successor statute thereto, in
each case as amended from time to time.

        "Delaware Trustee" means the Person identified as the "Delaware Trustee"
in the preamble to this Trust Agreement, solely in its capacity as Delaware
Trustee of the Trust and not in its individual capacity, or its successor in
interest in such capacity, or any successor Delaware Trustee appointed as herein
provided.

        "Depositary" means an organization registered as a clearing agency under
the Exchange Act that is designated as Depositary by the Depositor or any
successor thereto. DTC will be the initial Depositary.

        "Depositary Participant" means a broker, dealer, bank, other financial
institution or other Person for whom from time to time the Depositary effects
book-entry transfers and pledges of securities deposited with the Depositary.

        "Depositor" has the meaning specified in the preamble to this Trust
Agreement and any successors and permitted assigns.

        "Depositor Affiliate" has the meaning specified in Section 4.9.

        "Distribution Date" has the meaning specified in Section 4.1(a)(i).

        "Distributions" means amounts payable in respect of the Trust Securities
as provided in Section 4.1.

        "DTC" means The Depository Trust Company or any successor thereto.

        "Early Termination Event" has the meaning specified in Section 9.2.

3

--------------------------------------------------------------------------------




        "Event of Default" means any one of the following events (whatever the
reason for such event and whether it shall be voluntary or involuntary or be
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body):

        (a)   the occurrence of a Note Event of Default; or

        (b)   default by the Trust in the payment of any Distribution when it
becomes due and payable, and continuation of such default for a period of thirty
(30) days; or

        (c)   default by the Trust in the payment of any Redemption Price of any
Trust Security when it becomes due and payable; or

        (d)   default in the performance, or breach, in any material respect of
any covenant or warranty of the Trustees in this Trust Agreement (other than
those specified in clause (b) or (c) above) and continuation of such default or
breach for a period of thirty (30) days after there has been given, by
registered or certified mail, to the Trustees and to the Depositor by the
Holders of at least twenty five percent (25%) in aggregate Liquidation Amount of
the Outstanding Preferred Securities a written notice specifying such default or
breach and requiring it to be remedied and stating that such notice is a "Notice
of Default" hereunder; or

        (e)   the occurrence of a Bankruptcy Event with respect to the Property
Trustee if a successor Property Trustee has not been appointed within ninety
(90) days thereof.

        "Exchange Act" means the Securities Exchange Act of 1934, and any
successor statute thereto, in each case as amended from time to time.

        "Expiration Date" has the meaning specified in Section 9.1.

        "Extension Period" has the meaning specified in Section 4.1(a)(ii).

        "Federal Reserve" means the Board of Governors of the Federal Reserve
System, the staff thereof, or a Federal Reserve Bank, acting through delegated
authority, in each case under the rules, regulations and policies of the Federal
Reserve System, or if at any time after the execution of this Trust Agreement
any such entity is not existing and performing the duties now assigned to it,
any successor body performing similar duties or functions.

        "Fiscal Year" shall be the fiscal year of the Trust, which shall be the
calendar year, or such other period as is required by the Code.

        "Global Preferred Security" means a Preferred Securities Certificate
evidencing ownership of Book-Entry Preferred Securities.

        "Guarantee Agreement" means the Guarantee Agreement executed and
delivered by the Depositor and Wilmington Trust Company, as guarantee trustee,
contemporaneously with the execution and delivery of this Trust Agreement for
the benefit of the holders of the Preferred Securities, as amended from time to
time.

        "Holder" means a Person in whose name a Trust Security or Trust
Securities are registered in the Securities Register; any such Person shall be a
beneficial owner within the meaning of the Delaware Statutory Trust Act.

        "Indemnified Person" has the meaning specified in Section 8.10(c).

        "Indenture" means the Junior Subordinated Indenture executed and
delivered by the Depositor and the Note Trustee contemporaneously with the
execution and delivery of this Trust Agreement, for the benefit of the holders
of the Notes, a copy of which is attached hereto as Exhibit D, as amended or
supplemented from time to time.

4

--------------------------------------------------------------------------------




        "Indenture Redemption Price" has the meaning specified in
Section 4.2(c).

        "Interest Payment Date" has the meaning specified in Section 1.1 of the
Indenture.

        "Investment Company Act" means the Investment Company Act of 1940, or
any successor statute thereto, in each case as amended from time to time.

        "Investment Company Event" has the meaning specified in Section 1.1 of
the Indenture.

        "LIBOR" has the meaning specified in Schedule A.

        "LIBOR Business Day" has the meaning specified in Schedule A.

        "LIBOR Determination Date" has the meaning specified in Schedule A.

        "Lien" means any lien, pledge, charge, encumbrance, mortgage, deed of
trust, adverse ownership interest, hypothecation, assignment, security interest
or preference, priority or other security agreement or preferential arrangement
of any kind or nature whatsoever.

        "Like Amount" means (a) with respect to a redemption of any Trust
Securities, Trust Securities having a Liquidation Amount equal to the principal
amount of Notes to be contemporaneously redeemed or paid at maturity in
accordance with the Indenture, the proceeds of which will be used to pay the
Redemption Price of such Trust Securities, (b) with respect to a distribution of
Notes to Holders of Trust Securities in connection with a dissolution of the
Trust, Notes having a principal amount equal to the Liquidation Amount of the
Trust Securities of the Holder to whom such Notes are distributed and (c) with
respect to any distribution of Additional Interest Amounts to Holders of Trust
Securities, Notes having a principal amount equal to the Liquidation Amount of
the Trust Securities in respect of which such distribution is made.

        "Liquidation Amount" means the stated amount of $1,000 per Trust
Security.

        "Liquidation Date" means the date on which assets are to be distributed
to Holders in accordance with Section 9.4(a) hereunder following dissolution of
the Trust.

        "Liquidation Distribution" has the meaning specified in Section 9.4(d).

        "Majority in Liquidation Amount of the Preferred Securities" means
Preferred Securities representing more than fifty percent (50%) of the aggregate
Liquidation Amount of all (or a specified group of) then Outstanding Preferred
Securities.

        "Note Event of Default" means any "Event of Default" specified in
Section 5.1 of the Indenture.

        "Note Redemption Date" means, with respect to any Notes to be redeemed
under the Indenture, the date fixed for redemption of such Notes under the
Indenture.

        "Note Trustee" means the Person identified as the "Trustee" in the
Indenture, solely in its capacity as Trustee pursuant to the Indenture and not
in its individual capacity, or its successor in interest in such capacity, or
any successor Trustee appointed as provided in the Indenture.

        "Notes" means the Depositor's Floating Rate Junior Subordinated Notes
issued pursuant to the Indenture.

        "Office of Thrift Supervision" means the Office of Thrift Supervision,
as from time to time constituted or, if at any time after the execution of this
Trust Agreement such Office is not existing and performing the duties now
assigned to it, then the body performing such duties at such time.

        "Officers' Certificate" means a certificate signed by the Chief
Executive Officer, the President or an Executive Vice President, and by the
Chief Financial Officer, Treasurer or an Assistant Treasurer, of the Depositor,
and delivered to the Trustees. Any Officers' Certificate delivered with respect
to

5

--------------------------------------------------------------------------------



compliance with a condition or covenant provided for in this Trust Agreement
(other than the Officers' Certificate provided pursuant to Section 8.16(a))
shall include:

        (a)   a statement by each officer signing the Officers' Certificate that
such officer has read the covenant or condition and the definitions relating
thereto;

        (b)   a brief statement of the nature and scope of the examination or
investigation undertaken by such officer in rendering the Officers' Certificate;

        (c)   a statement that such officer has made such examination or
investigation as, in such officer's opinion, is necessary to enable such officer
to express an informed opinion as to whether or not such covenant or condition
has been complied with; and

        (d)   a statement as to whether, in the opinion of such officer, such
condition or covenant has been complied with.

        "Operative Documents" means the Placement Agreement, the Indenture, the
Trust Agreement, the Guarantee Agreement, the Subscription Agreement, the Notes
and the Trust Securities.

        "Opinion of Counsel" means a written opinion of counsel, who may be
counsel for, or an employee of, the Depositor or any Affiliate of the Depositor.

        "Original Issue Date" means the date of original issuance of the Trust
Securities.

        "Original Trust Agreement" has the meaning specified in the recitals to
this Trust Agreement.

        "Outstanding", when used with respect to any Trust Securities, means, as
of the date of determination, all Trust Securities theretofore executed and
delivered under this Trust Agreement, except:

        (a)   Trust Securities theretofore canceled by the Property Trustee or
delivered to the Property Trustee for cancellation;

        (b)   Trust Securities for which payment or redemption money in the
necessary amount has been theretofore deposited with the Property Trustee or any
Paying Agent in trust for the Holders of such Trust Securities; provided, that
if such Trust Securities are to be redeemed, notice of such redemption has been
duly given pursuant to this Trust Agreement; and

        (c)   Trust Securities that have been paid or in exchange for or in lieu
of which other Trust Securities have been executed and delivered pursuant to the
provisions of this Trust Agreement, unless proof satisfactory to the Property
Trustee is presented that any such Trust Securities are held by Holders in whose
hands such Trust Securities are valid, legal and binding obligations of the
Trust;

provided, that in determining whether the Holders of the requisite Liquidation
Amount of the Outstanding Preferred Securities have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, Preferred
Securities owned by the Depositor, any Trustee or any Affiliate of the Depositor
or of any Trustee shall be disregarded and deemed not to be Outstanding, except
that (i) in determining whether any Trustee shall be protected in relying upon
any such request, demand, authorization, direction, notice, consent or waiver,
only Preferred Securities that such Trustee knows to be so owned shall be so
disregarded and (ii) the foregoing shall not apply at any time when all of the
Outstanding Preferred Securities are owned by the Depositor, one or more of the
Trustees and/or any such Affiliate. Preferred Securities so owned that have been
pledged in good faith may be regarded as Outstanding if the pledgee establishes
to the satisfaction of the Administrative Trustees the pledgee's right so to act
with respect to such Preferred Securities and that the pledgee is not the
Depositor, any Trustee or any Affiliate of the Depositor or of any Trustee.

        "Owner" means each Person who is the beneficial owner of Book-Entry
Preferred Securities as reflected in the records of the Depositary or, if a
Depositary Participant is not the beneficial owner, then the beneficial owner as
reflected in the records of the Depositary Participant.

6

--------------------------------------------------------------------------------





        "Paying Agent" means any Person authorized by the Administrative
Trustees to pay Distributions or other amounts in respect of any Trust
Securities on behalf of the Trust.

        "Payment Account" means a segregated non-interest-bearing corporate
trust account maintained by the Property Trustee for the benefit of the Holders
in which all amounts paid in respect of the Notes will be held and from which
the Property Trustee, through the Paying Agent, shall make payments to the
Holders in accordance with Sections 3.1, 4.1 and 4.2.

        "Person" means a legal person, including any individual, corporation,
estate, partnership, joint venture, association, joint stock company, company,
limited liability company, trust, unincorporated association or government, or
any agency or political subdivision thereof, or any other entity of whatever
nature.

        "Placement Agent" means SunTrust Capital Markets, Inc., as Placement
Agent pursuant to the Placement Agreement, whose address is 303 Peachtree
Street, 24th Floor, Mail Code 3950, Atlanta, Georgia 30308.

        "Placement Agreement" means the Placement Agreement, dated as of [Date
of Placement Agreement], executed and delivered by the Trust, the Depositor and
SunTrust Capital Markets, Inc., as placement agent.

        "Preferred Security" means an undivided beneficial interest in the
assets of the Trust, having a Liquidation Amount of $1,000 and having the rights
provided therefor in this Trust Agreement.

        "Preferred Securities Certificate" means a certificate evidencing
ownership of Preferred Securities, substantially in the form attached as
Exhibit C.

        "Property Trustee" means the Person identified as the "Property Trustee"
in the preamble to this Trust Agreement, solely in its capacity as Property
Trustee of the Trust and not in its individual capacity, or its successor in
interest in such capacity, or any successor Property Trustee appointed as herein
provided.

        "Purchaser" means STI Investment Management, Inc., as purchaser of the
Preferred Securities pursuant to the Subscription Agreement, whose address is
2202 Polly Drummond Office Park, Newark, Delaware 19711.

        "QIB" means a "qualified institutional buyer" as defined in Rule 144A
under the Securities Act.

        "Redemption Date" means, with respect to any Trust Security to be
redeemed, the date fixed for such redemption by or pursuant to this Trust
Agreement; provided, that each Note Redemption Date and the stated maturity (or
any date of principal repayment upon early maturity) of the Notes shall be a
Redemption Date for a Like Amount of Trust Securities.

        "Redemption Price" means, with respect to any Trust Security, the
Liquidation Amount of such Trust Security, plus accumulated and unpaid
Distributions to the Redemption Date, plus the related amount of the premium, if
any, paid by the Depositor upon the concurrent redemption or payment at maturity
of a Like Amount of Notes.

        "Reference Banks" has the meaning specified in Schedule A.

        "Responsible Officer" means, with respect to the Property Trustee, any
Senior Vice President, any Vice President, any Assistant Vice President, the
Secretary, any Assistant Secretary, the Treasurer, any Assistant Treasurer, any
Financial Services Officer or Assistant Financial Services Officer or any other
officer of the Corporate Trust Department of the Property Trustee and also
means, with respect to a particular corporate trust matter, any other officer to
whom such matter is referred because of that officer's knowledge of and
familiarity with the particular subject.

7

--------------------------------------------------------------------------------




        "Securities Act" means the Securities Act of 1933, and any successor
statute thereto, in each case as amended from time to time.

        "Securities Certificate" means any one of the Common Securities
Certificates or the Preferred Securities Certificates.

        "Securities Register" and "Securities Registrar" have the respective
meanings specified in Section 5.7.

        "Special Event Redemption Price" has the meaning specified in
Section 11.2 of the Indenture.

        "Subscription Agreement" means the Preferred Securities Subscription
Agreement, dated as of September 29, 2004, by and among the Company, the Trust,
the Purchaser and SunTrust Capital Markets, Inc. (as to certain provisions
thereof).

        "Successor Securities" has the meaning specified in Section 9.5(a).

        "Tax Event" has the meaning specified in Section 1.1 of the Indenture.

        "Trust" means the Delaware statutory trust known as "Georgia Bancshares
Capital Trust I," which was created on September 27, 2004, under the Delaware
Statutory Trust Act pursuant to the Original Trust Agreement and the filing of
the Certificate of Trust, and continued pursuant to this Trust Agreement.

        "Trust Agreement" means this Amended and Restated Trust Agreement,
including all Schedules and Exhibits, as the same may be modified, amended or
supplemented from time to time in accordance with the applicable provisions
hereof.

        "Trustees" means the Administrative Trustees, the Property Trustee and
the Delaware Trustee, each as defined in this Article I.

        "Trust Property" means (a) the Notes, (b) any cash on deposit in, or
owing to, the Payment Account and (c) all proceeds and rights in respect of the
foregoing and any other property and assets for the time being held or deemed to
be held by the Property Trustee pursuant to the trusts of this Trust Agreement.

        "Trust Security" means any one of the Common Securities or the Preferred
Securities.


ARTICLE II.

THE TRUST


        SECTION 2.1.    Name.    

        The trust continued hereby shall be known as "Georgia Bancshares Capital
Trust I," as such name may be modified from time to time by the Administrative
Trustees following written notice to the Holders of Trust Securities and the
other Trustees, in which name the Trustees may conduct the business of the
Trust, make and execute contracts and other instruments on behalf of the Trust
and sue and be sued.

        SECTION 2.2.    Office of the Delaware Trustee; Principal Place of
Business.    

        The address of the Delaware Trustee in the State of Delaware is Rodney
Square North, 1100 North Market Street, Wilmington, Delaware 19890-1600,
Attention: Corporate Trust Administration, or such other address in the State of
Delaware as the Delaware Trustee may designate by written notice to the Holders,
the Depositor, the Property Trustee and the Administrative Trustees. The
principal executive office of the Trust is c/o Georgia Bancshares, Inc., 100
Westpark Drive, Peachtree City, Georgia 30269, Attention: Chief Financial
Officer, as such address may be changed from time to time by the Administrative
Trustees following written notice to the Holders and the other Trustees.

8

--------------------------------------------------------------------------------




        SECTION 2.3.    Initial Contribution of Trust Property; Fees, Costs and
Expenses.    

        The Property Trustee acknowledges receipt from the Depositor in
connection with the Original Trust Agreement of the sum of ten dollars ($10),
which constituted the initial Trust Property. The Depositor shall pay all fees,
costs and expenses of the Trust (except with respect to the Trust Securities) as
they arise or shall, upon request of any Trustee, promptly reimburse such
Trustee for any such fees, costs and expenses paid by such Trustee. The
Depositor shall make no claim upon the Trust Property for the payment of such
fees, costs or expenses.

        SECTION 2.4.    Purposes of Trust.    

        (a)   The exclusive purposes and functions of the Trust are to (i) issue
and sell Trust Securities and use the proceeds from such sale to acquire the
Notes, and (ii) engage in only those activities necessary or incidental thereto.
The Delaware Trustee, the Property Trustee and the Administrative Trustees are
trustees of the Trust, and have all the rights, powers and duties to the extent
set forth herein. The Trustees hereby acknowledge that they are trustees of the
Trust.

        (b)   So long as this Trust Agreement remains in effect, the Trust (or
the Trustees acting on behalf of the Trust) shall not undertake any business,
activities or transaction except as expressly provided herein or contemplated
hereby. In particular, the Trust (or the Trustees acting on behalf of the Trust)
shall not (i) acquire any investments or engage in any activities not authorized
by this Trust Agreement, (ii) sell, assign, transfer, exchange, mortgage,
pledge, set-off or otherwise dispose of any of the Trust Property or interests
therein, including to Holders, except as expressly provided herein, (iii) incur
any indebtedness for borrowed money or issue any other debt, (iv) take or
consent to any action that would result in the placement of a Lien on any of the
Trust Property, (v) take or consent to any action that would reasonably be
expected to cause the Trust to become taxable as a corporation or classified as
other than a grantor trust for United States federal income tax purposes,
(vi) take or consent to any action that would cause the Notes to be treated as
other than indebtedness of the Depositor for United States federal income tax
purposes or (vii) take or consent to any action that would cause the Trust to be
deemed to be an "investment company" required to be registered under the
Investment Company Act.

        SECTION 2.5.    Authorization to Enter into Certain Transactions.    

        (a)   The Trustees shall conduct the affairs of the Trust in accordance
with and subject to the terms of this Trust Agreement. In accordance with the
following provisions (i) and (ii), the Trustees shall have the authority to
enter into all transactions and agreements determined by the Trustees to be
appropriate in exercising the authority, express or implied, otherwise granted
to the Trustees, under this Trust Agreement, and to perform all acts in
furtherance thereof, including the following:

        (i)    As among the Trustees, each Administrative Trustee shall
severally have the power and authority to act on behalf of the Trust with
respect to the following matters:

        (A)  the issuance and sale of the Trust Securities;

        (B)  to cause the Trust to enter into, and to execute, deliver and
perform on behalf of the Trust, such agreements as may be necessary or desirable
in connection with the purposes and function of the Trust, including, without
limitation, a common securities subscription agreement and a junior subordinated
note subscription agreement and to cause the Trust to perform in accordance with
the Placement Agreement and the Subscription Agreement;

        (C)  assisting in the sale of the Preferred Securities in one or more
transactions exempt from registration under the Securities Act, and in
compliance with applicable state securities or blue sky laws;

9

--------------------------------------------------------------------------------






        (D)  assisting in the sending of notices (other than notices of default)
and other information regarding the Trust Securities and the Notes to the
Holders in accordance with this Trust Agreement;

        (E)  the appointment of a Paying Agent and Securities Registrar in
accordance with this Trust Agreement;

        (F)  execution of the Trust Securities on behalf of the Trust in
accordance with this Trust Agreement;

        (G)  execution and delivery of closing certificates, if any, pursuant to
the Placement Agreement and application for a taxpayer identification number for
the Trust;

        (H)  preparation and filing of all applicable tax returns and tax
information reports that are required to be filed on behalf of the Trust;

        (I)   establishing a record date with respect to all actions to be taken
hereunder that require a record date to be established, except as provided in
Section 6.10(a);

        (J)   unless otherwise required by the Delaware Statutory Trust Act, to
execute on behalf of the Trust (either acting alone or together with the other
Administrative Trustees) any documents that such Administrative Trustee has the
power to execute pursuant to this Trust Agreement; and

        (K)  the taking of any action incidental to the foregoing as such
Administrative Trustee may from time to time determine is necessary or advisable
to give effect to the terms of this Trust Agreement.

        (ii)   As among the Trustees, the Property Trustee shall have the power,
duty and authority to act on behalf of the Trust with respect to the following
matters:

        (A)  the receipt and holding of legal title of the Notes;

        (B)  the establishment of the Payment Account;

        (C)  the collection of interest, principal and any other payments made
in respect of the Notes and the holding of such amounts in the Payment Account;

        (D)  the distribution through the Paying Agent of amounts distributable
to the Holders in respect of the Trust Securities;

        (E)  the exercise of all of the rights, powers and privileges of a
holder of the Notes in accordance with the terms of this Trust Agreement;

        (F)  the sending of notices of default and other information regarding
the Trust Securities and the Notes to the Holders in accordance with this Trust
Agreement;

        (G)  the distribution of the Trust Property in accordance with the terms
of this Trust Agreement;

        (H)  to the extent provided in this Trust Agreement, the winding up of
the affairs of and liquidation of the Trust and the preparation, execution and
filing of the certificate of cancellation of the Trust with the Secretary of
State of the State of Delaware; and

        (I)   the taking of any action incidental to the foregoing as the
Property Trustee may from time to time determine is necessary or advisable to
give effect to the terms of this Trust Agreement and protect and conserve the
Trust Property for the benefit of the Holders (without consideration of the
effect of any such action on any particular Holder).

10

--------------------------------------------------------------------------------






        (b)   In connection with the issue and sale of the Preferred Securities,
the Depositor shall have the right and responsibility to assist the Trust with
respect to, or effect on behalf of the Trust, the following (and any actions
taken by the Depositor in furtherance of the following prior to the date of this
Trust Agreement are hereby ratified and confirmed in all respects):

        (i)    the negotiation of the terms of, and the execution and delivery
of, the Placement Agreement and the Subscription Agreement providing for the
sale of the Preferred Securities in one or more transactions exempt from
registration under the Securities Act, and in compliance with applicable state
securities or blue sky laws; and

        (ii)   the taking of any other actions necessary or desirable to carry
out any of the foregoing activities.

        (c)   Notwithstanding anything herein to the contrary, the
Administrative Trustees are authorized and directed to conduct the affairs of
the Trust and to operate the Trust so that the Trust will not be taxable as a
corporation or classified as other than a grantor trust for United States
federal income tax purposes, so that the Notes will be treated as indebtedness
of the Depositor for United States federal income tax purposes and so that the
Trust will not be deemed to be an "investment company" required to be registered
under the Investment Company Act. In this connection, each Administrative
Trustee is authorized to take any action, not inconsistent with applicable law,
the Certificate of Trust or this Trust Agreement, that such Administrative
Trustee determines in his or her discretion to be necessary or desirable for
such purposes, as long as such action does not adversely affect in any material
respect the interests of the Holders of the Outstanding Preferred Securities. In
no event shall the Administrative Trustees be liable to the Trust or the Holders
for any failure to comply with this Section 2.5 to the extent that such failure
results solely from a change in law or regulation or in the interpretation
thereof.

        (d)   Any action taken by a Trustee in accordance with its powers shall
constitute the act of and serve to bind the Trust. In dealing with any Trustee
acting on behalf of the Trust, no Person shall be required to inquire into the
authority of such Trustee to bind the Trust. Persons dealing with the Trust are
entitled to rely conclusively on the power and authority of any Trustee as set
forth in this Trust Agreement.

        SECTION 2.6.    Assets of Trust.    

        The assets of the Trust shall consist of the Trust Property.

        SECTION 2.7.    Title to Trust Property.    

        (a)   Legal title to all Trust Property shall be vested at all times in
the Property Trustee and shall be held and administered by the Property Trustee
in trust for the benefit of the Trust and the Holders in accordance with this
Trust Agreement.

        (b)   The Holders shall not have any right or title to the Trust
Property other than the undivided beneficial interest in the assets of the Trust
conferred by their Trust Securities and they shall have no right to call for any
partition or division of property, profits or rights of the Trust except as
described below. The Trust Securities shall be personal property giving only the
rights specifically set forth therein and in this Trust Agreement.


ARTICLE III.

PAYMENT ACCOUNT; PAYING AGENTS


        SECTION 3.1.    Payment Account.    

        (a)   On or prior to the Closing Date, the Property Trustee shall
establish the Payment Account. The Property Trustee and the Paying Agent shall
have exclusive control and sole right of

11

--------------------------------------------------------------------------------



withdrawal with respect to the Payment Account for the purpose of making
deposits in and withdrawals from the Payment Account in accordance with this
Trust Agreement. All monies and other property deposited or held from time to
time in the Payment Account shall be held by the Property Trustee in the Payment
Account for the exclusive benefit of the Holders and for Distribution as herein
provided.

        (b)   The Property Trustee shall deposit in the Payment Account,
promptly upon receipt, all payments of principal of or interest on, and any
other payments with respect to, the Notes. Amounts held in the Payment Account
shall not be invested by the Property Trustee pending distribution thereof.

        SECTION 3.2.    Appointment of Paying Agents.    

        The Paying Agent shall initially be the Property Trustee. The Paying
Agent shall make Distributions to Holders from the Payment Account and shall
report the amounts of such Distributions to the Property Trustee and the
Administrative Trustees. Any Paying Agent shall have the revocable power to
withdraw funds from the Payment Account solely for the purpose of making the
Distributions referred to above. The Administrative Trustees may revoke such
power and remove the Paying Agent in their sole discretion. Any Person acting as
Paying Agent shall be permitted to resign as Paying Agent upon thirty (30) days'
written notice to the Administrative Trustees and the Property Trustee. If the
Property Trustee shall no longer be the Paying Agent or a successor Paying Agent
shall resign or its authority to act be revoked, the Administrative Trustees
shall appoint a successor (which shall be a bank or trust company) to act as
Paying Agent. Such successor Paying Agent appointed by the Administrative
Trustees shall execute and deliver to the Trustees an instrument in which such
successor Paying Agent shall agree with the Trustees that as Paying Agent, such
successor Paying Agent will hold all sums, if any, held by it for payment to the
Holders in trust for the benefit of the Holders entitled thereto until such sums
shall be paid to such Holders. The Paying Agent shall return all unclaimed funds
to the Property Trustee and upon removal of a Paying Agent such Paying Agent
shall also return all funds in its possession to the Property Trustee. The
provisions of Article VIII shall apply to the Property Trustee also in its role
as Paying Agent, for so long as the Property Trustee shall act as Paying Agent
and, to the extent applicable, to any other Paying Agent appointed hereunder.
Any reference in this Trust Agreement to the Paying Agent shall include any
co-paying agent unless the context requires otherwise.


ARTICLE IV.

DISTRIBUTIONS; REDEMPTION


        SECTION 4.1.    Distributions.    

        (a)   The Trust Securities represent undivided beneficial interests in
the Trust Property, and Distributions (including any Additional Interest
Amounts) will be made on the Trust Securities at the rate and on the dates that
payments of interest (including any Additional Interest) are made on the Notes.
Accordingly:

        (i)    Distributions on the Trust Securities shall be cumulative, and
shall accumulate whether or not there are funds of the Trust available for the
payment of Distributions. Distributions shall accumulate from September 29,
2004, and, except as provided in clause (ii) below, shall be payable quarterly
in arrears on January 18, April 18, July 18 and October 18 of each year,
commencing on October 18, 2004. If any date on which a Distribution is otherwise
payable on the Trust Securities is not a Business Day, then the payment of such
Distribution shall be made on the next succeeding Business Day (and no interest
shall accrue in respect of the amounts whose payment is so delayed for the
period from and after each such date until the next succeeding Business Day),
with the same force and effect as if made on such date

12

--------------------------------------------------------------------------------



(each date on which Distributions are payable in accordance with this
Section 4.1(a)(i), a "Distribution Date");

        (ii)   in the event (and to the extent) that the Depositor exercises its
right under the Indenture to defer the payment of interest on the Notes,
Distributions on the Trust Securities shall be deferred. Under the Indenture, so
long as no Note Event of Default pursuant to paragraphs (c), (e) or (f) of
Section 5.1 of the Indenture has occurred and is continuing, the Depositor shall
have the right, at any time and from time to time during the term of the Notes,
to defer the payment of interest on the Notes for a period of up to twenty
(20) consecutive quarterly interest payment periods (each such extended interest
payment period, an "Extension Period"). No interest on the Notes shall be due
and payable during an Extension Period (except any Additional Tax Sums that may
be due and payable), except at the end thereof, but each installment of interest
that would otherwise have been due and payable during such Extension Period
shall bear Additional Interest (to the extent payment of such interest would be
legally enforceable) at an annual rate equal to [    ]% beginning on (and
including) the date of Original Issuance and ending on (but excluding)
October 18, 2004 and at a variable rate per annum, reset quarterly, equal to
LIBOR plus 2.60% thereafter, compounded quarterly, from the dates on which such
amounts would have otherwise been due and payable until paid or until funds for
the payment thereof have been made available for payment. If Distributions are
deferred, the deferred Distributions (including Additional Interest Amounts)
shall be paid on the date that the related Extension Period terminates to
Holders of the Trust Securities as they appear on the books and records of the
Trust on the record date immediately preceding such termination date.

        (iii)  Distributions shall accumulate and be payable in respect of the
Trust Securities at an annual rate equal to [    ]% beginning on (and including)
the date of original issuance and ending on (but excluding) October 18, 2004 and
for each successive period beginning on (and including) October 18, 2004, and
each successive Distribution Date, and ending on (but excluding) the next
succeeding Distribution Date at a variable rate per annum, reset quarterly,
equal to LIBOR plus 2.60% of the Liquidation Amount of the Trust Securities,
such rate being the rate of interest payable on the Notes. LIBOR shall be
determined by the Calculation Agent in accordance with Schedule A. The amount of
Distributions payable for any period less than a full Distribution period shall
be computed on the basis of a 360-day year and the actual number of days elapsed
in the relevant Distribution period. The amount of Distributions payable for any
period shall include any Additional Interest Amounts in respect of such period;
and

        (iv)  Distributions on the Trust Securities shall be made by the Paying
Agent from the Payment Account and shall be payable on each Distribution Date
only to the extent that the Trust has funds then on hand and available in the
Payment Account for the payment of such Distributions.

        (b)   Distributions on the Trust Securities with respect to a
Distribution Date shall be payable to the Holders thereof as they appear on the
Securities Register for the Trust Securities at the close of business on the
relevant record date, which shall be at the close of business on the fifteenth
day (whether or not a Business Day) preceding the relevant Distribution Date.
Distributions payable on any Trust Securities that are not punctually paid on
any Distribution Date as a result of the Depositor having failed to make an
interest payment under the Notes will cease to be payable to the Person in whose
name such Trust Securities are registered on the relevant record date, and such
defaulted Distributions and any Additional Interest Amounts will instead be
payable to the Person in whose name such Trust Securities are registered on the
special record date, or other specified date for determining Holders entitled to
such defaulted Distribution and Additional Interest Amount, established in the
same manner, and on the same date, as such is established with respect to the
Notes under the Indenture.

13

--------------------------------------------------------------------------------





        SECTION 4.2.    Redemption.    

        (a)   On each Note Redemption Date and on the stated maturity (or any
date of principal repayment upon early maturity) of the Notes and on each other
date on (or in respect of) which any principal on the Notes is repaid, the Trust
will be required to redeem a Like Amount of Trust Securities at the Redemption
Price.

        (b)   Notice of redemption shall be given by the Property Trustee by
first-class mail, postage prepaid, mailed not less than thirty (30) nor more
than sixty (60) days prior to the Redemption Date to each Holder of Trust
Securities to be redeemed, at such Holder's address appearing in the Securities
Register. All notices of redemption shall state:

        (i)    the Redemption Date;

        (ii)   the Redemption Price or, if the Redemption Price cannot be
calculated prior to the time the notice is required to be sent, the estimate of
the Redemption Price provided pursuant to the Indenture, as calculated by the
Depositor, together with a statement that it is an estimate and that the actual
Redemption Price will be calculated by the Calculation Agent on the fifth
Business Day prior to the Redemption Date (and if an estimate is provided, a
further notice shall be sent of the actual Redemption Price on the date that
such Redemption Price is calculated);

        (iii)  if less than all the Outstanding Trust Securities are to be
redeemed, the identification (and, in the case of partial redemption, the
respective principal amounts) and Liquidation Amounts of the particular Trust
Securities to be redeemed;

        (iv)  that on the Redemption Date, the Redemption Price will become due
and payable upon each such Trust Security, or portion thereof, to be redeemed
and that Distributions thereon will cease to accumulate on such Trust Security
or such portion, as the case may be, on and after said date, except as provided
in Section 4.2(d);

        (v)   the place or places where the Trust Securities are to be
surrendered for the payment of the Redemption Price; and

        (vi)  such other provisions as the Property Trustee deems relevant.

        (c)   The Trust Securities (or portion thereof) redeemed on each
Redemption Date shall be redeemed at the Redemption Price with the proceeds from
the contemporaneous redemption or payment at maturity of Notes. Redemptions of
the Trust Securities (or portion thereof) shall be made and the Redemption Price
shall be payable on each Redemption Date only to the extent that the Trust has
funds then on hand and available in the Payment Account for the payment of such
Redemption Price. Under the Indenture, the Notes may be redeemed by the
Depositor on any Interest Payment Date, at the Depositor's option, on or after
October 18, 2009, in whole or in part, from time to time at a redemption price
equal to one hundred percent (100%) of the principal amount thereof, together,
in the case of any such redemption, with accrued interest, including any
Additional Interest, to but excluding the date fixed for redemption (the
"Indenture Redemption Price"); provided, that the Depositor shall have received
the prior approval of the Federal Reserve if then required. The Notes may also
be redeemed by the Depositor, at its option, in whole but not in part, upon the
occurrence of a Capital Disqualification Event, an Investment Company Event or a
Tax Event at the Special Event Redemption Price (as set forth in the Indenture).

        (d)   If the Property Trustee gives a notice of redemption in respect of
any Preferred Securities, then by 10:00 A.M., New York City time, on the
Redemption Date, the Depositor shall deposit sufficient funds with the Property
Trustee to pay the Redemption Price. If such deposit has been made by such time,
then by 12:00 noon, New York City time, on the Redemption Date, the

14

--------------------------------------------------------------------------------






Property Trustee will, with respect to Book-Entry Preferred Securities,
irrevocably deposit with the Depositary for such Book-Entry Preferred
Securities, to the extent available therefor, funds sufficient to pay the
applicable Redemption Price and will give such Depositary irrevocable
instructions and authority to pay the Redemption Price to the Holders of the
Preferred Securities. With respect to Preferred Securities that are not
Book-Entry Preferred Securities, the Property Trustee will irrevocably deposit
with the Paying Agent, to the extent available therefor, funds sufficient to pay
the applicable Redemption Price and will give the Paying Agent irrevocable
instructions and authority to pay the Redemption Price to the Holders of the
Preferred Securities upon surrender of their Preferred Securities Certificates.
Notwithstanding the foregoing, Distributions payable on or prior to the
Redemption Date for any Trust Securities (or portion thereof) called for
redemption shall be payable to the Holders of such Trust Securities as they
appear on the Securities Register on the relevant record dates for the related
Distribution Dates. If notice of redemption shall have been given and funds
deposited as required, then upon the date of such deposit, all rights of Holders
holding Trust Securities (or portion thereof) so called for redemption will
cease, except the right of such Holders to receive the Redemption Price and any
Distribution payable in respect of the Trust Securities on or prior to the
Redemption Date, but without interest, and, in the case of a partial redemption,
the right of such Holders to receive a new Trust Security or Securities of
authorized denominations, in aggregate Liquidation Amount equal to the
unredeemed portion of such Trust Security or Securities, and such Securities (or
portion thereof) called for redemption will cease to be Outstanding. In the
event that any date on which any Redemption Price is payable is not a Business
Day, then payment of the Redemption Price payable on such date will be made on
the next succeeding Business Day (and no interest shall accrue in respect of the
amounts whose payment is so delayed for the period from and after each such date
until the next succeeding Business Day), with the same force and effect as if
made on such date. In the event that payment of the Redemption Price in respect
of any Trust Securities (or portion thereof) called for redemption is improperly
withheld or refused and not paid either by the Trust or by the Depositor
pursuant to the Guarantee Agreement, Distributions on such Trust Securities (or
portion thereof) will continue to accumulate, as set forth in Section 4.1, from
the Redemption Date originally established by the Trust for such Trust
Securities (or portion thereof) to the date such Redemption Price is actually
paid, in which case the actual payment date will be the date fixed for
redemption for purposes of calculating the Redemption Price.

        (e)   Subject to Section 4.3(a), if less than all the Outstanding Trust
Securities are to be redeemed on a Redemption Date, then the aggregate
Liquidation Amount of Trust Securities to be redeemed shall be allocated pro
rata to the Common Securities and the Preferred Securities based upon the
relative aggregate Liquidation Amounts of the Common Securities and the
Preferred Securities. The Preferred Securities to be redeemed shall be redeemed
on a pro rata basis based upon their respective Liquidation Amounts not more
than sixty (60) days prior to the Redemption Date by the Property Trustee from
the Outstanding Preferred Securities not previously called for redemption;
provided, however, that with respect to Holders that would be required to hold
less than one hundred (100) but more than zero (0) Trust Securities as a result
of such redemption, the Trust shall redeem Trust Securities of each such Holder
so that after such redemption such Holder shall hold either one hundred
(100) Trust Securities or such Holder no longer holds any Trust Securities, and
shall use such method (including, without limitation, by lot) as the Trust shall
deem fair and appropriate; and provided, further, that so long as the Preferred
Securities are Book-Entry Preferred Securities, such selection shall be made in
accordance with the Applicable Depositary Procedures for the Preferred
Securities by such Depositary. The Property Trustee shall promptly notify the
Securities Registrar in writing of the Preferred Securities (or portion thereof)
selected for redemption and, in the case of any Preferred Securities selected
for partial redemption, the Liquidation Amount thereof to be redeemed. For all
purposes of this Trust Agreement, unless the context otherwise requires, all
provisions relating to the redemption of Preferred Securities shall

15

--------------------------------------------------------------------------------






relate, in the case of any Preferred Securities redeemed or to be redeemed only
in part, to the portion of the aggregate Liquidation Amount of Preferred
Securities that has been or is to be redeemed.

        (f)    The Trust in issuing the Trust Securities may use "CUSIP" numbers
(if then generally in use), and, if so, the Property Trustee shall indicate the
"CUSIP" numbers of the Trust Securities in notices of redemption and related
materials as a convenience to Holders; provided, that any such notice may state
that no representation is made as to the correctness of such numbers either as
printed on the Trust Securities or as contained in any notice of redemption and
related materials.

        SECTION 4.3.    Subordination of Common Securities.    

        (a)   Payment of Distributions (including any Additional Interest
Amounts) on, the Redemption Price of and the Liquidation Distribution in respect
of, the Trust Securities, as applicable, shall be made, pro rata among the
Common Securities and the Preferred Securities based on the Liquidation Amount
of the respective Trust Securities; provided, that if on any Distribution Date,
Redemption Date or Liquidation Date an Event of Default shall have occurred and
be continuing, no payment of any Distribution (including any Additional Interest
Amounts) on, Redemption Price of or Liquidation Distribution in respect of, any
Common Security, and no other payment on account of the redemption, liquidation
or other acquisition of Common Securities, shall be made unless payment in full
in cash of all accumulated and unpaid Distributions (including any Additional
Interest Amounts) on all Outstanding Preferred Securities for all Distribution
periods terminating on or prior thereto, or in the case of payment of the
Redemption Price the full amount of such Redemption Price on all Outstanding
Preferred Securities then called for redemption, or in the case of payment of
the Liquidation Distribution the full amount of such Liquidation Distribution on
all Outstanding Preferred Securities, shall have been made or provided for, and
all funds immediately available to the Property Trustee shall first be applied
to the payment in full in cash of all Distributions (including any Additional
Interest Amounts) on, or the Redemption Price of or the Liquidation Distribution
in respect of, the Preferred Securities then due and payable.

        (b)   In the case of the occurrence of any Event of Default, the Holders
of the Common Securities shall have no right to act with respect to any such
Event of Default under this Trust Agreement until all such Events of Default
with respect to the Preferred Securities have been cured, waived or otherwise
eliminated. Until all such Events of Default under this Trust Agreement with
respect to the Preferred Securities have been so cured, waived or otherwise
eliminated, the Property Trustee shall act solely on behalf of the Holders of
the Preferred Securities and not on behalf of the Holders of the Common
Securities, and only the Holders of all the Preferred Securities will have the
right to direct the Property Trustee to act on their behalf.

        SECTION 4.4.    Payment Procedures.    

        Payments of Distributions (including any Additional Interest Amounts),
the Redemption Price, Liquidation Amount or any other amounts in respect of the
Preferred Securities shall be made by wire transfer at such place and to such
account at a banking institution in the United States as may be designated in
writing at least ten (10) Business Days prior to the date for payment by the
Person entitled thereto unless proper written transfer instructions have not
been received by the relevant record date, in which case such payments shall be
made by check mailed to the address of such Person as such address shall appear
in the Securities Register. If any Preferred Securities are held by a
Depositary, such Distributions thereon shall be made to the Depositary in
immediately available funds. Payments in respect of the Common Securities shall
be made in such manner as shall be mutually agreed between the Property Trustee
and the Holder of all the Common Securities.

16

--------------------------------------------------------------------------------




        SECTION 4.5.    Withholding Tax.    

        The Trust and the Administrative Trustees shall comply with all
withholding and backup withholding tax requirements under United States federal,
state and local law. The Administrative Trustees on behalf of the Trust shall
request, and the Holders shall provide to the Trust, such forms or certificates
as are necessary to establish an exemption from withholding and backup
withholding tax with respect to each Holder and any representations and forms as
shall reasonably be requested by the Administrative Trustees on behalf of the
Trust to assist it in determining the extent of, and in fulfilling, its
withholding and backup withholding tax obligations. The Administrative Trustees
shall file required forms with applicable jurisdictions and, unless an exemption
from withholding and backup withholding tax is properly established by a Holder,
shall remit amounts withheld with respect to the Holder to applicable
jurisdictions. To the extent that the Trust is required to withhold and pay over
any amounts to any jurisdiction with respect to Distributions or allocations to
any Holder, the amount withheld shall be deemed to be a Distribution in the
amount of the withholding to the Holder. In the event of any claimed
overwithholding, Holders shall be limited to an action against the applicable
jurisdiction. If the amount required to be withheld was not withheld from actual
Distributions made, the Administrative Trustees on behalf of the Trust may
reduce subsequent Distributions by the amount of such required withholding.

        SECTION 4.6.    Tax Returns and Other Reports.    

        (a)   The Administrative Trustees shall prepare (or cause to be
prepared) at the principal office of the Trust in the United States, as defined
for purposes of Treasury regulations section 301.7701-7, at the Depositor's
expense, and file, all United States federal, state and local tax and
information returns and reports required to be filed by or in respect of the
Trust. The Administrative Trustees shall prepare at the principal office of the
Trust in the United States, as defined for purposes of Treasury regulations
section 301.7701-7, and furnish (or cause to be prepared and furnished), by
January 31 in each taxable year of the Trust to each Holder all Internal Revenue
Service forms and returns required to be provided by the Trust. The
Administrative Trustees shall provide the Depositor and the Property Trustee
with a copy of all such returns and reports promptly after such filing or
furnishing.

        (b)   So long as the Property Trustee is the holder of the Notes, the
Administrative Trustees will cause the Depositor's reports on Form FR Y-9C, FR
Y-9LP and FR Y-6 to be delivered to the Property Trustee promptly following
their filing with the Federal Reserve.

        SECTION 4.7.    Payment of Taxes, Duties, Etc. of the Trust.    

        Upon receipt under the Notes of Additional Tax Sums and upon the written
direction of the Administrative Trustees, the Property Trustee shall promptly
pay, solely out of monies on deposit pursuant to this Trust Agreement, any
Additional Taxes imposed on the Trust by the United States or any other taxing
authority.

        SECTION 4.8.    Payments under Indenture or Pursuant to Direct
Actions.    

        Any amount payable hereunder to any Holder of Preferred Securities shall
be reduced by the amount of any corresponding payment such Holder (or any Owner
with respect thereto) has directly received pursuant to Section 5.8 of the
Indenture or Section 6.10(b) of this Trust Agreement.

        SECTION 4.9.    Exchanges.    

        (a)   If at any time the Depositor or any of its Affiliates (in either
case, a "Depositor Affiliate") is the Owner or Holder of any Preferred
Securities, such Depositor Affiliate shall have the right to deliver to the
Property Trustee all or such portion of its Preferred Securities as it elects
and receive, in exchange therefor, a Like Amount of Notes. Such election
(i) shall be exercisable effective on any Distribution Date by such Depositor
Affiliate delivering to the

17

--------------------------------------------------------------------------------



Property Trustee a written notice of such election specifying the Liquidation
Amount of Preferred Securities with respect to which such election is being made
and the Distribution Date on which such exchange shall occur, which Distribution
Date shall be not less than ten (10) Business Days after the date of receipt by
the Property Trustee of such election notice and (ii) shall be conditioned upon
such Depositor Affiliate having delivered or caused to be delivered to the
Property Trustee or its designee the Preferred Securities that are the subject
of such election by 10:00 A.M. New York time, on the Distribution Date on which
such exchange is to occur. After the exchange, such Preferred Securities will be
canceled and will no longer be deemed to be Outstanding and all rights of the
Depositor Affiliate with respect to such Preferred Securities will cease.

        (b)   In the case of an exchange described in Section 4.9(a), the
Property Trustee on behalf of the Trust will, on the date of such exchange,
exchange Notes having a principal amount equal to a proportional amount of the
aggregate Liquidation Amount of the Outstanding Common Securities, based on the
ratio of the aggregate Liquidation Amount of the Preferred Securities exchanged
pursuant to Section 4.9(a) divided by the aggregate Liquidation Amount of the
Preferred Securities Outstanding immediately prior to such exchange, for such
proportional amount of Common Securities held by the Depositor (which
contemporaneously shall be canceled and no longer be deemed to be Outstanding);
provided, that the Depositor delivers or causes to be delivered to the Property
Trustee or its designee the required amount of Common Securities to be exchanged
by 10:00 A.M. New York time, on the Distribution Date on which such exchange is
to occur.

        SECTION 4.10.    Calculation Agent.    

        (a)   The Property Trustee shall initially, and for so long as it holds
any of the Notes, be the Calculation Agent for purposes of determining LIBOR for
each Distribution Date. The Calculation Agent may be removed by the
Administrative Trustees at any time. If the Calculation Agent is unable or
unwilling to act as such or is removed by the Administrative Trustees, the
Administrative Trustees will promptly appoint as a replacement Calculation Agent
the London office of a leading bank which is engaged in transactions in
three-month Eurodollar deposits in the international Eurodollar market and which
does not control or is not controlled by or under common control with the
Administrative Trustee or its Affiliates. The Calculation Agent may not resign
its duties without a successor having been duly appointed.

        (b)   The Calculation Agent shall be required to agree that, as soon as
possible after 11:00 a.m. (London time) on each LIBOR Determination Date, but in
no event later than 11:00 a.m. (London time) on the Business Day immediately
following each LIBOR Determination Date, the Calculation Agent will calculate
the interest rate (rounded to the nearest cent, with half a cent being rounded
upwards) for the related Distribution Date, and will communicate such rate and
amount to the Depositor, Trustee, each Paying Agent and the Depositary. The
Calculation Agent will also specify to the Administrative Trustee the quotations
upon which the foregoing rates and amounts are based and, in any event, the
Calculation Agent shall notify the Administrative Trustee before 5:00 p.m.
(London time) on each LIBOR Determination Date that either: (i) it has
determined or is in the process of determining the foregoing rates and amounts
or (ii) it has not determined and is not in the process of determining the
foregoing rates and amounts, together with its reasons therefor. The Calculation
Agent's determination of the foregoing rates and amounts for any Distribution
Date will (in the absence of manifest error) be final and binding upon all
parties. For the sole purpose of calculating the interest rate for the Trust
Securities, "Business Day" shall be defined as any day on which dealings in
deposits in Dollars are transacted in the London interbank market.

18

--------------------------------------------------------------------------------



        SECTION 4.11.    Certain Accounting Matters.    

        (a)   At all times during the existence of the Trust, the Administrative
Trustees shall keep, or cause to be kept at the principal office of the Trust in
the United States, as defined for purposes of Treasury Regulations
section 301.7701-7, full books of account, records and supporting documents,
which shall reflect in reasonable detail each transaction of the Trust. The
books of account shall be maintained on the accrual method of accounting, in
accordance with generally accepted accounting principles, consistently applied.

        (b)   The Administrative Trustees shall either (i), if the Depositor is
then subject to such reporting requirements, cause each Form 10-K and Form 10-Q
prepared by the Depositor and filed with the Commission in accordance with the
Exchange Act to be delivered to each Holder, with a copy to the Property
Trustee, within thirty (30) days after the filing thereof or (ii) cause to be
prepared at the principal office of the Trust in the United States, as defined
for purposes of Treasury Regulations section 301.7701-7, and delivered to each
of the Holders, with a copy to the Property Trustee, within ninety (90) days
after the end of each Fiscal Year, annual financial statements of the Trust,
including a balance sheet of the Trust as of the end of such Fiscal Year, and
the related statements of income or loss.

        (c)   The Trust shall maintain one or more bank accounts in the United
States, as defined for purposes of Treasury Regulations section 301.7701-7, in
the name and for the sole benefit of the Trust; provided, however, that all
payments of funds in respect of the Notes held by the Property Trustee shall be
made directly to the Payment Account and no other funds of the Trust shall be
deposited in the Payment Account. The sole signatories for such accounts
(including the Payment Account) shall be designated by the Property Trustee.


ARTICLE V.

SECURITIES


        SECTION 5.1.    Initial Ownership.    

        Upon the creation of the Trust and the contribution by the Depositor
referred to in Section 2.3 and until the issuance of the Trust Securities, and
at any time during which no Trust Securities are Outstanding, the Depositor
shall be the sole beneficial owner of the Trust.

        SECTION 5.2.    Authorized Trust Securities.    

        The Trust shall be authorized to issue one series of Preferred
Securities having an aggregate Liquidation Amount of $6,500,000 and one series
of Common Securities having an aggregate Liquidation Amount of $202,000.

        SECTION 5.3.    Issuance of the Common Securities; Subscription and
Purchase of Notes.    

        On the Closing Date, an Administrative Trustee, on behalf of the Trust,
shall execute and deliver to the Depositor Common Securities Certificates,
registered in the name of the Depositor, evidencing an aggregate of 202 Common
Securities having an aggregate Liquidation Amount of $202,000, against receipt
by the Trust of the aggregate purchase price of such Common Securities of
$202,000. Contemporaneously therewith and with the sale by the Trust to the
Holders of an aggregate of 6,500 Preferred Securities having an aggregate
Liquidation Amount of $6,500,000, an Administrative Trustee, on behalf of the
Trust, shall subscribe for and purchase from the Depositor Notes, to be
registered in the name of the Property Trustee on behalf of the Trust and having
an aggregate principal amount equal to $6,702,000, and, in satisfaction of the
purchase price for such Notes, the Property Trustee, on behalf of the Trust,
shall deliver to the Depositor the sum of $6,702,000 (being the aggregate amount
paid by the Holders for the Preferred Securities and the amount paid by the
Depositor for the Common Securities).

19

--------------------------------------------------------------------------------



        SECTION 5.4.    The Securities Certificates.    

        (a)   The Preferred Securities Certificates shall be issued in minimum
denominations of $100,000 Liquidation Amount and integral multiples of $1,000 in
excess thereof, and the Common Securities Certificates shall be issued in
minimum denominations of $10,000 Liquidation Amount and integral multiples of
$1,000 in excess thereof. The Securities Certificates shall be executed on
behalf of the Trust by manual or facsimile signature of at least one
Administrative Trustee. Securities Certificates bearing the signatures of
individuals who were, at the time when such signatures shall have been affixed,
authorized to sign such Securities Certificates on behalf of the Trust shall be
validly issued and entitled to the benefits of this Trust Agreement,
notwithstanding that such individuals or any of them shall have ceased to be so
authorized prior to the delivery of such Securities Certificates or did not have
such authority at the date of delivery of such Securities Certificates.

        (b)   On the Closing Date, upon the written order of an authorized
officer of the Depositor, the Administrative Trustees shall cause Securities
Certificates to be executed on behalf of the Trust and delivered, without
further corporate action by the Depositor, in authorized denominations.

        (c)   The Preferred Securities issued to QIBs shall be, except as
provided in Section 5.6, Book-Entry Preferred Securities issued in the form of
one or more Global Preferred Securities registered in the name of the
Depositary, or its nominee and deposited with the Depositary or a custodian for
the Depositary for credit by the Depositary to the respective accounts of the
Depositary Participants thereof (or such other accounts as they may direct). The
Preferred Securities issued to a Person other than a QIB shall be issued in the
form of Definitive Preferred Securities Certificate.

        (d)   A Preferred Security shall not be valid until authenticated by the
manual signature of an Authorized Officer of the Property Trustee. Such
signature shall be conclusive evidence that the Preferred Security has been
authenticated under this Trust Agreement. Upon written order of the Trust signed
by one Administrative Trustee, the Property Trustee shall authenticate the
Preferred Securities for original issue. The Property Trustee may appoint an
authenticating agent that is a U.S. Person acceptable to the Trust to
authenticate the Preferred Securities. A Common Security need not be so
authenticated and shall be valid upon execution by one or more Administrative
Trustees. The form of this certificate of authentication can be found in
Section 5.13.

        SECTION 5.5.    Rights of Holders.    

        The Trust Securities shall have no preemptive or similar rights and when
issued and delivered to Holders against payment of the purchase price therefor
will be fully paid and non-assessable by the Trust. Except as provided in
Section 5.11(b), the Holders of the Trust Securities, in their capacities as
such, shall be entitled to the same limitation of personal liability extended to
stockholders of private corporations for profit organized under the General
Corporation Law of the State of Delaware.

        SECTION 5.6.    Book-Entry Preferred Securities.    

        (a)   A Global Preferred Security may be exchanged, in whole or in part,
for Definitive Preferred Securities Certificates registered in the names of the
Owners only if such exchange complies with Section 5.7 and (i) the Depositary
advises the Administrative Trustees and the Property Trustee in writing that the
Depositary is no longer willing or able properly to discharge its
responsibilities with respect to the Global Preferred Security, and no qualified
successor is appointed by the Administrative Trustees within ninety (90) days of
receipt of such notice, (ii) the Depositary ceases to be a clearing agency
registered under the Exchange Act and the Administrative Trustees fail to
appoint a qualified successor within ninety (90) days of obtaining knowledge of
such event, (iii) the Administrative Trustees at their option advise the
Property Trustee in writing that the Trust elects to terminate the book-entry
system through the Depositary

20

--------------------------------------------------------------------------------



or (iv) a Note Event of Default has occurred and is continuing. Upon the
occurrence of any event specified in clause (i), (ii), (iii) or (iv) above, the
Administrative Trustees shall notify the Depositary and instruct the Depositary
to notify all Owners of Book-Entry Preferred Securities, the Delaware Trustee
and the Property Trustee of the occurrence of such event and of the availability
of the Definitive Preferred Securities Certificates to Owners of the Preferred
Securities requesting the same. Upon the issuance of Definitive Preferred
Securities Certificates, the Trustees shall recognize the Holders of the
Definitive Preferred Securities Certificates as Holders. Notwithstanding the
foregoing, if an Owner of a beneficial interest in a Global Preferred Security
wishes at any time to transfer an interest in such Global Preferred Security to
a Person other than a QIB, such transfer shall be effected, subject to the
Applicable Depositary Procedures, in accordance with the provisions of this
Section 5.6and Section 5.7, and the transferee shall receive a Definitive
Preferred Securities Certificate in connection with such transfer. A holder of a
Definitive Preferred Securities Certificate that is a QIB may, upon request, and
in accordance with the provisions of this Section 5.6 and Section 5.7, exchange
such Definitive Preferred Securities Certificate for a beneficial interest in a
Global Preferred Security.

        (b)   If any Global Preferred Security is to be exchanged for Definitive
Preferred Securities Certificates or canceled in part, or if any Definitive
Preferred Securities Certificate is to be exchanged in whole or in part for any
Global Preferred Security, then either (i) such Global Preferred Security shall
be so surrendered for exchange or cancellation as provided in this Article V or
(ii) the aggregate Liquidation Amount represented by such Global Preferred
Security shall be reduced, subject to Section 5.4, or increased by an amount
equal to the Liquidation Amount represented by that portion of the Global
Preferred Security to be so exchanged or canceled, or equal to the Liquidation
Amount represented by such Definitive Preferred Securities Certificates to be so
exchanged for any Global Preferred Security, as the case may be, by means of an
appropriate adjustment made on the records of the Securities Registrar,
whereupon the Property Trustee, in accordance with the Applicable Depositary
Procedures, shall instruct the Depositary or its authorized representative to
make a corresponding adjustment to its records. Upon any such surrender to the
Administrative Trustees or the Securities Registrar of any Global Preferred
Security or Securities by the Depositary, accompanied by registration
instructions, the Administrative Trustees, or any one of them, shall execute the
Definitive Preferred Securities Certificates in accordance with the instructions
of the Depositary. None of the Securities Registrar or the Trustees shall be
liable for any delay in delivery of such instructions and may conclusively rely
on, and shall be fully protected in relying on, such instructions.

        (c)   Every Securities Certificate executed and delivered upon
registration or transfer of, or in exchange for or in lieu of, a Global
Preferred Security or any portion thereof shall be executed and delivered in the
form of, and shall be, a Global Preferred Security, unless such Securities
Certificate is registered in the name of a Person other than the Depositary for
such Global Preferred Security or a nominee thereof.

        (d)   The Depositary or its nominee, as registered owner of a Global
Preferred Security, shall be the Holder of such Global Preferred Security for
all purposes under this Trust Agreement and the Global Preferred Security, and
Owners with respect to a Global Preferred Security shall hold such interests
pursuant to the Applicable Depositary Procedures. The Securities Registrar and
the Trustees shall be entitled to deal with the Depositary for all purposes of
this Trust Agreement relating to the Global Preferred Securities (including the
payment of the Liquidation Amount of and Distributions on the Book-Entry
Preferred Securities represented thereby and the giving of instructions or
directions by Owners of Book-Entry Preferred Securities represented thereby and
the giving of notices) as the sole Holder of the Book-Entry Preferred Securities
represented thereby and shall have no obligations to the Owners thereof. None of
the Trustees nor the Securities Registrar shall have any liability in respect of
any transfers effected by the Depositary.

21

--------------------------------------------------------------------------------





        (e)   The rights of the Owners of the Book-Entry Preferred Securities
shall be exercised only through the Depositary and shall be limited to those
established by law, the Applicable Depositary Procedures and agreements between
such Owners and the Depositary and/or the Depositary Participants; provided,
solely for the purpose of determining whether the Holders of the requisite
amount of Preferred Securities have voted on any matter provided for in this
Trust Agreement, to the extent that Preferred Securities are represented by a
Global Preferred Security, the Trustees may conclusively rely on, and shall be
fully protected in relying on, any written instrument (including a proxy)
delivered to the Property Trustee by the Depositary setting forth the Owners'
votes or assigning the right to vote on any matter to any other Persons either
in whole or in part. To the extent that Preferred Securities are represented by
a Global Preferred Security, the initial Depositary will make book-entry
transfers among the Depositary Participants and receive and transmit payments on
the Preferred Securities that are represented by a Global Preferred Security to
such Depositary Participants, and none of the Depositor or the Trustees shall
have any responsibility or obligation with respect thereto.

        (f)    To the extent that a notice or other communication to the Holders
is required under this Trust Agreement, for so long as Preferred Securities are
represented by a Global Preferred Security, the Trustees shall give all such
notices and communications to the Depositary, and shall have no obligations to
the Owners.

        SECTION 5.7.    Registration of Transfer and Exchange of Preferred
Securities Certificates.    

        (a)   The Property Trustee shall keep or cause to be kept, at the
Corporate Trust Office, a register or registers (the "Securities Register") in
which the registrar and transfer agent with respect to the Trust Securities (the
"Securities Registrar"), subject to such reasonable regulations as it may
prescribe, shall provide for the registration of Preferred Securities
Certificates and Common Securities Certificates and registration of transfers
and exchanges of Preferred Securities Certificates as herein provided. The
Person acting as the Property Trustee shall at all times also be the Securities
Registrar. The provisions of Article VIII shall apply to the Property Trustee in
its role as Securities Registrar.

        (b)   Upon surrender for registration of transfer of any Preferred
Securities Certificate at the office or agency maintained pursuant to
Section 5.7(f), the Administrative Trustees or any one of them shall execute by
manual or facsimile signature and deliver to the Property Trustee, and the
Property Trustee shall authenticate and deliver, in the name of the designated
transferee or transferees, one or more new Preferred Securities Certificates in
authorized denominations of a like aggregate Liquidation Amount as may be
required by this Trust Agreement dated the date of execution by such
Administrative Trustee or Trustees. At the option of a Holder, Preferred
Securities Certificates may be exchanged for other Preferred Securities
Certificates in authorized denominations and of a like aggregate Liquidation
Amount upon surrender of the Preferred Securities Certificate to be exchanged at
the office or agency maintained pursuant to Section 5.7(f). Whenever any
Preferred Securities Certificates are so surrendered for exchange, the
Administrative Trustees or any one of them shall execute by manual or facsimile
signature and deliver to the Property Trustee, and the Property Trustee shall
authenticate and deliver, the Preferred Securities Certificates that the Holder
making the exchange is entitled to receive.

        (c)   The Securities Registrar shall not be required, (i) to issue,
register the transfer of or exchange any Preferred Security during a period
beginning at the opening of business fifteen (15) days before the day of
selection for redemption of such Preferred Securities pursuant to Article IV and
ending at the close of business on the day of mailing of the notice of
redemption or (ii) to register the transfer of or exchange any Preferred
Security so selected for redemption in whole or in part, except, in the case of
any such Preferred Security to be redeemed in part, any portion thereof not to
be redeemed.

        (d)   Every Preferred Securities Certificate presented or surrendered
for registration of transfer or exchange shall be duly endorsed, or be
accompanied by a written instrument of transfer in form

22

--------------------------------------------------------------------------------






satisfactory to the Securities Registrar duly executed by the Holder or such
Holder's attorney duly authorized in writing and (i) if such Preferred
Securities Certificate is being transferred otherwise than to a QIB, accompanied
by a certificate of the transferee substantially in the form set forth as
Exhibit E hereto or (ii) if such Preferred Securities Certificate is being
transferred to a QIB, accompanied by a certificate of the transferor
substantially in the form set forth as Exhibit F hereto.

        (e)   No service charge shall be made for any registration of transfer
or exchange of Preferred Securities Certificates, but the Property Trustee on
behalf of the Trust may require payment of a sum sufficient to cover any tax or
governmental charge that may be imposed in connection with any transfer or
exchange of Preferred Securities Certificates.

        (f)    The Administrative Trustees shall designate an office or offices
or agency or agencies where Preferred Securities Certificates may be surrendered
for registration of transfer or exchange, and initially designate the Corporate
Trust Office as its office and agency for such purposes. The Administrative
Trustees shall give prompt written notice to the Depositor, the Property Trustee
and to the Holders of any change in the location of any such office or agency.

        SECTION 5.8.    Mutilated, Destroyed, Lost or Stolen Securities
Certificates.    

        (a)   If any mutilated Securities Certificate shall be surrendered to
the Securities Registrar together with such security or indemnity as may be
required by the Securities Registrar and the Administrative Trustees to save
each of them harmless, the Administrative Trustees, or any one of them, on
behalf of the Trust, shall execute and make available for delivery in exchange
therefor a new Securities Certificate of like class, tenor and denomination.

        (b)   If the Securities Registrar shall receive evidence to its
satisfaction of the destruction, loss or theft of any Securities Certificate and
there shall be delivered to the Securities Registrar and the Administrative
Trustees such security or indemnity as may be required by them to save each of
them harmless, then in the absence of notice that such Securities Certificate
shall have been acquired by a protected purchaser, the Administrative Trustees,
or any one of them, on behalf of the Trust, shall execute and make available for
delivery, and, with respect to Preferred Securities, the Property Trustee shall
authenticate, in exchange for or in lieu of any such destroyed, lost or stolen
Securities Certificate, a new Securities Certificate of like class, tenor and
denomination.

        (c)   In connection with the issuance of any new Securities Certificate
under this Section 5.8, the Administrative Trustees or the Securities Registrar
may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection therewith.

        (d)   Any duplicate Securities Certificate issued pursuant to this
Section 5.8 shall constitute conclusive evidence of an undivided beneficial
interest in the assets of the Trust corresponding to that evidenced by the
mutilated, lost, stolen or destroyed Securities Certificate, as if originally
issued, whether or not the lost, stolen or destroyed Securities Certificate
shall be found at any time.

        (e)   If any such mutilated, destroyed, lost or stolen Security has
become or is about to become due and payable, the Depositor in its discretion
may, instead of issuing a new Security, pay such Security.

        (f)    The provisions of this Section 5.8 are exclusive and shall
preclude (to the extent lawful) all other rights and remedies with respect to
the replacement of mutilated, destroyed, lost or stolen Securities Certificates.

        SECTION 5.9.    Persons Deemed Holders.    

        The Trustees and the Securities Registrar shall each treat the Person in
whose name any Securities Certificate shall be registered in the Securities
Register as the owner of such Securities Certificate for the purpose of
receiving Distributions and for all other purposes whatsoever, and none of the
Trustees and the Securities Registrar shall be bound by any notice to the
contrary.

23

--------------------------------------------------------------------------------




        SECTION 5.10.    Cancellation.    

        All Preferred Securities Certificates surrendered for registration of
transfer or exchange or for payment shall, if surrendered to any Person other
than the Property Trustee, be delivered to the Property Trustee, and any such
Preferred Securities Certificates and Preferred Securities Certificates
surrendered directly to the Property Trustee for any such purpose shall be
promptly canceled by it. The Administrative Trustees may at any time deliver to
the Property Trustee for cancellation any Preferred Securities Certificates
previously delivered hereunder that the Administrative Trustees may have
acquired in any manner whatsoever, and all Preferred Securities Certificates so
delivered shall be promptly canceled by the Property Trustee. No Preferred
Securities Certificates shall be executed and delivered in lieu of or in
exchange for any Preferred Securities Certificates canceled as provided in this
Section 5.10, except as expressly permitted by this Trust Agreement. All
canceled Preferred Securities Certificates shall be disposed of by the Property
Trustee in accordance with its customary practices and the Property Trustee
shall deliver to the Administrative Trustees a certificate of such disposition.

        SECTION 5.11.    Ownership of Common Securities by Depositor.    

        (a)   On the Closing Date, the Depositor shall acquire, and thereafter
shall retain, beneficial and record ownership of the Common Securities. Neither
the Depositor nor any successor Holder of the Common Securities may transfer
less than all the Common Securities, and the Depositor or any such successor
Holder may transfer the Common Securities only (i) in connection with a
consolidation or merger of the Depositor into another Person, or any conveyance,
transfer or lease by the Depositor of its properties and assets substantially as
an entirety to any Person (in which event such Common Securities will be
transferred to such surviving entity, transferee or lessee, as the case may be),
pursuant to Section 8.1 of the Indenture or (ii) to the Depositor or an
Affiliate of the Depositor, in each such case in compliance with applicable law
(including the Securities Act, and applicable state securities and blue sky
laws). To the fullest extent permitted by law, any attempted transfer of the
Common Securities other than as set forth in the immediately preceding sentence
shall be void. The Administrative Trustees shall cause each Common Securities
Certificate issued to the Depositor to contain a legend stating substantially
"THIS CERTIFICATE IS NOT TRANSFERABLE EXCEPT IN COMPLIANCE WITH APPLICABLE LAW
AND SECTION 5.11 OF THE TRUST AGREEMENT."

        (b)   Any Holder of the Common Securities shall be liable for the debts
and obligations of the Trust in the manner and to the extent set forth with
respect to the Depositor and agrees that it shall be subject to all liabilities
to which the Depositor may be subject and, prior to becoming such a Holder,
shall deliver to the Administrative Trustees an instrument of assumption
satisfactory to such Trustees.

        SECTION 5.12.    Restricted Legends.    

        (a)   Each Preferred Security Certificate shall bear a legend in
substantially the following form:

"THIS PREFERRED SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE TRUST
AGREEMENT HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF THE
DEPOSITORY TRUST COMPANY ("DTC") OR A NOMINEE OF DTC. THIS PREFERRED SECURITY IS
EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN DTC OR
ITS NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE TRUST AGREEMENT,
AND NO TRANSFER OF THIS PREFERRED SECURITY (OTHER THAN A TRANSFER OF THIS
PREFERRED SECURITY AS A WHOLE BY DTC TO A NOMINEE OF DTC OR BY A NOMINEE OF DTC
TO DTC OR ANOTHER NOMINEE OF DTC) MAY BE REGISTERED EXCEPT IN LIMITED
CIRCUMSTANCES.

UNLESS THIS PREFERRED SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC TO GEORGIA BANCSHARES CAPITAL TRUST I OR ITS

24

--------------------------------------------------------------------------------






AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY PREFERRED
SECURITY ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED
IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), AND SUCH PREFERRED SECURITIES OR ANY INTEREST
THEREIN, MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF ANY
PREFERRED SECURITIES IS HEREBY NOTIFIED THAT THE SELLER OF THE PREFERRED
SECURITIES MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF
THE SECURITIES ACT PROVIDED BY RULE 144A UNDER THE SECURITIES ACT.

THE HOLDER OF THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE AGREES
FOR THE BENEFIT OF THE TRUST AND THE DEPOSITOR THAT (A) SUCH PREFERRED
SECURITIES MAY BE OFFERED, RESOLD OR OTHERWISE TRANSFERRED ONLY (I) TO THE
TRUST, (II) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A "QUALIFIED
INSTITUTIONAL BUYER" (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (III) TO AN INSTITUTIONAL
"ACCREDITED INVESTOR" WITHIN THE MEANING OF SUBPARAGRAPH (a) (1), (2), (3) OR
(7) OF RULE 501 UNDER THE SECURITIES ACT THAT IS ACQUIRING THE SECURITY FOR ITS
OWN ACCOUNT, OR FOR THE ACCOUNT OF AN "ACCREDITED INVESTOR," FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, (IV) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (V) PURSUANT TO AN EXEMPTION
FROM THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
JURISDICTION AND, IN THE CASE OF (III) OR (V), SUBJECT TO THE RIGHT OF THE TRUST
AND THE DEPOSITOR TO REQUIRE AN OPINION OF COUNSEL AND OTHER INFORMATION
SATISFACTORY TO EACH OF THEM AND (B) THE HOLDER WILL NOTIFY ANY PURCHASER OF ANY
PREFERRED SECURITIES FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN
(A) ABOVE.

THE PREFERRED SECURITIES WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS
HAVING AN AGGREGATE LIQUIDATION AMOUNT OF NOT LESS THAN $100,000. TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY ATTEMPTED TRANSFER OF PREFERRED SECURITIES, OR ANY
INTEREST THEREIN, IN A BLOCK HAVING AN AGGREGATE LIQUIDATION AMOUNT OF LESS THAN
$100,000 AND MULTIPLES OF $1,000 IN EXCESS THEREOF SHALL BE DEEMED TO BE VOID
AND OF NO LEGAL EFFECT WHATSOEVER. TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF SUCH PREFERRED
SECURITIES FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF
LIQUIDATION AMOUNT OF OR DISTRIBUTIONS ON SUCH

25

--------------------------------------------------------------------------------






PREFERRED SECURITIES, OR ANY INTEREST THEREIN, AND SUCH PURPORTED TRANSFEREE
SHALL BE DEEMED TO HAVE NO INTEREST WHATSOEVER IN SUCH PREFERRED SECURITIES.

THE HOLDER OF THIS SECURITY, OR ANY INTEREST THEREIN, BY ITS ACCEPTANCE HEREOF
OR THEREOF ALSO AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT AN EMPLOYEE
BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT SUBJECT TO
TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
("ERISA"), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
"CODE") (EACH A "PLAN"), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE "PLAN
ASSETS" BY REASON OF ANY PLAN'S INVESTMENT IN THE ENTITY, AND NO PERSON
INVESTING "PLAN ASSETS" OF ANY PLAN MAY ACQUIRE OR HOLD THIS PREFERRED SECURITY
OR ANY INTEREST THEREIN, UNLESS SUCH PURCHASER OR HOLDER IS ELIGIBLE FOR THE
EXEMPTIVE RELIEF AVAILABLE UNDER U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION
CLASS EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14 OR ANOTHER APPLICABLE
EXEMPTION OR ITS PURCHASE AND HOLDING OF THIS SECURITY, OR ANY INTEREST THEREIN,
IS NOT PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE WITH
RESPECT TO SUCH PURCHASE OR HOLDING. ANY PURCHASER OR HOLDER OF THE PREFERRED
SECURITIES OR ANY INTEREST THEREIN WILL BE DEEMED TO HAVE REPRESENTED BY ITS
PURCHASE AND HOLDING THEREOF THAT EITHER (i) IT IS NOT AN EMPLOYEE BENEFIT PLAN
WITHIN THE MEANING OF SECTION 3(3) OF ERISA, OR A PLAN TO WHICH SECTION 4975 OF
THE CODE IS APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF AN
EMPLOYEE BENEFIT PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING THE ASSETS OF
ANY EMPLOYEE BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE, OR (ii) SUCH
PURCHASE OR HOLDING WILL NOT RESULT IN A PROHIBITED TRANSACTION UNDER SECTION
406 OF ERISA OR SECTION 4975 OF THE CODE FOR WHICH THERE IS NO APPLICABLE
STATUTORY OR ADMINISTRATIVE EXEMPTION.

THIS OBLIGATION IS NOT A DEPOSIT AND IS NOT INSURED BY THE UNITED STATES OR ANY
AGENCY OR FUND OF THE UNITED STATES, INCLUDING THE FEDERAL DEPOSIT INSURANCE
CORPORATION (THE "FDIC")."

        (b)   The above legend shall not be removed from any of the Preferred
Securities Certificates unless there is delivered to the Property Trustee and
the Depositor satisfactory evidence, which may include an opinion of counsel, as
may be reasonably required to ensure that any future transfers thereof may be
made without restriction under the provisions of the Securities Act and other
applicable law. Upon provision of such satisfactory evidence, one or more of the
Administrative Trustees on behalf of the Trust shall execute and deliver to the
Property Trustee, and the Property Trustee shall deliver, at the written
direction of the Administrative Trustees and the Depositor, Preferred Securities
Certificates that do not bear the legend.

        SECTION 5.13.    Form of Certificate of Authentication.    

        The Property Trustee's certificate of authentication shall be in
substantially the following form:

        This is one of the Preferred Securities referred to in the
within-mentioned Trust Agreement.

Dated:


 
WILMINGTON TRUST COMPANY, not in its individual capacity, but solely as Property
Trustee
 
By:
  

--------------------------------------------------------------------------------

    Authorized officer


26

--------------------------------------------------------------------------------






ARTICLE VI.

MEETINGS; VOTING; ACTS OF HOLDERS


        SECTION 6.1.    Notice of Meetings.    

        Notice of all meetings of the Holders of the Preferred Securities,
stating the time, place and purpose of the meeting, shall be given by the
Property Trustee pursuant to Section 11.8 to each Holder of Preferred
Securities, at such Holder's registered address, at least fifteen (15) days and
not more than ninety (90) days before the meeting. At any such meeting, any
business properly before the meeting may be so considered whether or not stated
in the notice of the meeting. Any adjourned meeting may be held as adjourned
without further notice.

        SECTION 6.2.    Meetings of Holders of the Preferred Securities.    

        (a)   No annual meeting of Holders is required to be held. The Property
Trustee, however, shall call a meeting of the Holders of the Preferred
Securities to vote on any matter upon the written request of the Holders of at
least twenty five percent (25%) in aggregate Liquidation Amount of the
Outstanding Preferred Securities and the Administrative Trustees or the Property
Trustee may, at any time in their discretion, call a meeting of the Holders of
the Preferred Securities to vote on any matters as to which such Holders are
entitled to vote.

        (b)   The Holders of at least a Majority in Liquidation Amount of the
Preferred Securities, present in person or by proxy, shall constitute a quorum
at any meeting of the Holders of the Preferred Securities.

        (c)   If a quorum is present at a meeting, an affirmative vote by the
Holders present, in person or by proxy, holding Preferred Securities
representing at least a Majority in Liquidation Amount of the Preferred
Securities held by the Holders present, either in person or by proxy, at such
meeting shall constitute the action of the Holders of the Preferred Securities,
unless this Trust Agreement requires a lesser or greater number of affirmative
votes.

        SECTION 6.3.    Voting Rights.    

        Holders shall be entitled to one vote for each $10,000 of Liquidation
Amount represented by their Outstanding Trust Securities in respect of any
matter as to which such Holders are entitled to vote.

        SECTION 6.4.    Proxies    

        At any meeting of Holders, any Holder entitled to vote thereat may vote
by proxy, provided, that no proxy shall be voted at any meeting unless it shall
have been placed on file with the Administrative Trustees, or with such other
officer or agent of the Trust as the Administrative Trustees may direct, for
verification prior to the time at which such vote shall be taken. Pursuant to a
resolution of the Property Trustee, proxies may be solicited in the name of the
Property Trustee or one or more officers of the Property Trustee. Only Holders
of record shall be entitled to vote. When Trust Securities are held jointly by
several Persons, any one of them may vote at any meeting in person or by proxy
in respect of such Trust Securities, but if more than one of them shall be
present at such meeting in person or by proxy, and such joint owners or their
proxies so present disagree as to any vote to be cast, such vote shall not be
received in respect of such Trust Securities. A proxy purporting to be executed
by or on behalf of a Holder shall be deemed valid unless challenged at or prior
to its exercise, and the burden of proving invalidity shall rest on the
challenger. No proxy shall be valid more than three years after its date of
execution.

        SECTION 6.5.    Holder Action by Written Consent.    

        Any action that may be taken by Holders at a meeting may be taken
without a meeting and without prior notice if Holders holding at least a
Majority in Liquidation Amount of all Preferred

27

--------------------------------------------------------------------------------




Securities entitled to vote in respect of such action (or such lesser or greater
proportion thereof as shall be required by any other provision of this Trust
Agreement) shall consent to the action in writing; provided, that notice of such
action is promptly provided to the Holders of Preferred Securities that did not
consent to such action. Any action that may be taken by the Holders of all the
Common Securities may be taken without a meeting and without prior notice if
such Holders shall consent to the action in writing.

        SECTION 6.6.    Record Date for Voting and Other Purposes.    

        Except as provided in Section 6.10(a), for the purposes of determining
the Holders who are entitled to notice of and to vote at any meeting or to act
by written consent, or to participate in any distribution on the Trust
Securities in respect of which a record date is not otherwise provided for in
this Trust Agreement, or for the purpose of any other action, the Administrative
Trustees may from time to time fix a date, not more than ninety (90) days prior
to the date of any meeting of Holders or the payment of a Distribution or other
action, as the case may be, as a record date for the determination of the
identity of the Holders of record for such purposes.

        SECTION 6.7.    Acts of Holders.    

        (a)   Any request, demand, authorization, direction, notice, consent,
waiver or other action provided or permitted by this Trust Agreement to be
given, made or taken by Holders may be embodied in and evidenced by one or more
instruments of substantially similar tenor signed by such Holders in person or
by an agent thereof duly appointed in writing; and, except as otherwise
expressly provided herein, such action shall become effective when such
instrument or instruments are delivered to an Administrative Trustee. Such
instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the "Act" of the Holders signing
such instrument or instruments. Proof of execution of any such instrument or of
a writing appointing any such agent shall be sufficient for any purpose of this
Trust Agreement and conclusive in favor of the Trustees, if made in the manner
provided in this Section 6.7.

        (b)   The fact and date of the execution by any Person of any such
instrument or writing may be proved by the affidavit of a witness of such
execution or by a certificate of a notary public or other officer authorized by
law to take acknowledgments of deeds, certifying that the individual signing
such instrument or writing acknowledged to him the execution thereof. Where such
execution is by a signer acting in a capacity other than such signer's
individual capacity, such certificate or affidavit shall also constitute
sufficient proof of such signer's authority. The fact and date of the execution
of any such instrument or writing, or the authority of the Person executing the
same, may also be proved in any other manner that any Trustee receiving the same
deems sufficient.

        (c)   The ownership of Trust Securities shall be proved by the
Securities Register.

        (d)   Any request, demand, authorization, direction, notice, consent,
waiver or other Act of the Holder of any Trust Security shall bind every future
Holder of the same Trust Security and the Holder of every Trust Security issued
upon the registration of transfer thereof or in exchange therefor or in lieu
thereof in respect of anything done, omitted or suffered to be done by the
Trustees, the Administrative Trustees or the Trust in reliance thereon, whether
or not notation of such action is made upon such Trust Security.

        (e)   Without limiting the foregoing, a Holder entitled hereunder to
take any action hereunder with regard to any particular Trust Security may do so
with regard to all or any part of the Liquidation Amount of such Trust Security
or by one or more duly appointed agents each of which may do so pursuant to such
appointment with regard to all or any part of such Liquidation Amount.

28

--------------------------------------------------------------------------------



        (f)    If any dispute shall arise among the Holders or the Trustees with
respect to the authenticity, validity or binding nature of any request, demand,
authorization, direction, notice, consent, waiver or other Act of such Holder or
Trustee under this Article VI, then the determination of such matter by the
Property Trustee shall be conclusive with respect to such matter.

        SECTION 6.8.    Inspection of Records.    

        Upon reasonable written notice to the Administrative Trustees and the
Property Trustee, the records of the Trust shall be open to inspection by any
Holder during normal business hours for any purpose reasonably related to such
Holder's interest as a Holder.

        SECTION 6.9.    Limitations on Voting Rights.    

        (a)   Except as expressly provided in this Trust Agreement and in the
Indenture and as otherwise required by law, no Holder of Preferred Securities
shall have any right to vote or in any manner otherwise control the
administration, operation and management of the Trust or the obligations of the
parties hereto, nor shall anything herein set forth, or contained in the terms
of the Securities Certificates, be construed so as to constitute the Holders
from time to time as partners or members of an association.

        (b)   So long as any Notes are held by the Property Trustee on behalf of
the Trust, the Property Trustee shall not (i) direct the time, method and place
of conducting any proceeding for any remedy available to the Note Trustee, or
exercise any trust or power conferred on the Property Trustee with respect to
the Notes, (ii) waive any past default that may be waived under Section 5.13 of
the Indenture, (iii) exercise any right to rescind or annul a declaration that
the principal of all the Notes shall be due and payable or (iv) consent to any
amendment, modification or termination of the Indenture or the Notes, where such
consent shall be required, without, in each case, obtaining the prior approval
of the Holders of at least a Majority in Liquidation Amount of the Preferred
Securities; provided, that where a consent under the Indenture would require the
consent of each holder of Notes (or each Holder of Preferred Securities)
affected thereby, no such consent shall be given by the Property Trustee without
the prior written consent of each Holder of Preferred Securities. The Property
Trustee shall not revoke any action previously authorized or approved by a vote
of the Holders of the Preferred Securities, except by a subsequent vote of the
Holders of the Preferred Securities. In addition to obtaining the foregoing
approvals of the Holders of the Preferred Securities, prior to taking any of the
foregoing actions, the Property Trustee shall, at the expense of the Depositor,
obtain an Opinion of Counsel experienced in such matters to the effect that such
action shall not cause the Trust to be taxable as a corporation or classified as
other than a grantor trust for United States federal income tax purposes.

        (c)   If any proposed amendment to the Trust Agreement provides for, or
the Trustees otherwise propose to effect, (i) any action that would adversely
affect in any material respect the powers, preferences or special rights of the
Preferred Securities, whether by way of amendment to the Trust Agreement or
otherwise or (ii) the dissolution, winding-up or termination of the Trust, other
than pursuant to the terms of this Trust Agreement, then the Holders of
Outstanding Preferred Securities as a class will be entitled to vote on such
amendment or proposal and such amendment or proposal shall not be effective
except with the approval of the Holders of at least a Majority in Liquidation
Amount of the Preferred Securities. Notwithstanding any other provision of this
Trust Agreement, no amendment to this Trust Agreement may be made if, as a
result of such amendment, it would cause the Trust to be taxable as a
corporation or classified as other than a grantor trust for United States
federal income tax purposes.

29

--------------------------------------------------------------------------------






        SECTION 6.10.    Acceleration of Maturity; Rescission of Annulment;
Waivers of Past Defaults.    

        (a)   For so long as any Preferred Securities remain Outstanding, if,
upon a Note Event of Default pursuant to paragraphs (c), (e) or (f) of
Section 5.1 of the Indenture, the Note Trustee fails or the holders of not less
than twenty five percent (25%) in principal amount of the outstanding Notes fail
to declare the principal of all of the Notes to be immediately due and payable,
the Holders of at least twenty-five percent (25%) in Liquidation Amount of the
Preferred Securities then Outstanding shall have the right to make such
declaration by a notice in writing to the Property Trustee, the Depositor and
the Note Trustee. At any time after a declaration of acceleration with respect
to the Notes has been made and before a judgment or decree for payment of the
money due has been obtained by the Note Trustee as provided in the Indenture,
the Holders of at least a Majority in Liquidation Amount of the Preferred
Securities, by written notice to the Property Trustee, the Depositor and the
Note Trustee, may rescind and annul such declaration and its consequences if:

        (i)    the Depositor has paid or deposited with the Note Trustee a sum
sufficient to pay:

        (A)  all overdue installments of interest on all of the Notes;

        (B)  any accrued Additional Interest on all of the Notes;

        (C)  the principal of and any premium on any Notes that have become due
otherwise than by such declaration of acceleration and interest and Additional
Interest thereon at the rate borne by the Notes; and

        (D)  all sums paid or advanced by the Note Trustee under the Indenture
and the reasonable compensation, expenses, disbursements and advances of the
Note Trustee, the Property Trustee and their agents and counsel; and

        (ii)   all Note Events of Default, other than the non-payment of the
principal of the Notes that has become due solely by such acceleration, have
been cured or waived as provided in Section 5.13 of the Indenture.

        Upon receipt by the Property Trustee of written notice requesting such
an acceleration, or rescission and annulment thereof, by Holders of any part of
the Preferred Securities, a record date shall be established for determining
Holders of Outstanding Preferred Securities entitled to join in such notice,
which record date shall be at the close of business on the day the Property
Trustee receives such notice. The Holders on such record date, or their duly
designated proxies, and only such Persons, shall be entitled to join in such
notice, whether or not such Holders remain Holders after such record date;
provided, that, unless such declaration of acceleration, or rescission and
annulment, as the case may be, shall have become effective by virtue of the
requisite percentage having joined in such notice prior to the day that is
ninety (90) days after such record date, such notice of declaration of
acceleration, or rescission and annulment, as the case may be, shall
automatically and without further action by any Holder be canceled and of no
further effect. Nothing in this paragraph shall prevent a Holder, or a proxy of
a Holder, from giving, after expiration of such ninety (90)-day period, a new
written notice of declaration of acceleration, or rescission and annulment
thereof, as the case may be, that is identical to a written notice that has been
canceled pursuant to the proviso to the preceding sentence, in which event a new
record date shall be established pursuant to the provisions of this
Section 6.10(a).

        (b)   For so long as any Preferred Securities remain Outstanding, to the
fullest extent permitted by law and subject to the terms of this Trust Agreement
and the Indenture, upon a Note Event of Default specified in paragraph (a),
(b) or (c) of Section 5.1 of the Indenture, any Holder of Preferred Securities
shall have the right to institute a proceeding directly against the Depositor,
pursuant to Section 5.8 of the Indenture, for enforcement of payment to such
Holder of any amounts payable in respect of Notes having an aggregate principal
amount equal to the aggregate

30

--------------------------------------------------------------------------------



Liquidation Amount of the Preferred Securities of such Holder. Except as set
forth in Section 6.10(a) and this Section 6.10(b), the Holders of Preferred
Securities shall have no right to exercise directly any right or remedy
available to the holders of, or in respect of, the Notes.

        (c)   Notwithstanding paragraphs (a) and (b) of this Section 6.10, the
Holders of at least a Majority in Liquidation Amount of the Preferred Securities
may, on behalf of the Holders of all the Preferred Securities, waive any Note
Event of Default, except any Note Event of Default arising from the failure to
pay any principal of or any premium or interest on (including any Additional
Interest) the Notes (unless such Note Event of Default has been cured and a sum
sufficient to pay all matured installments of interest and all principal and
premium on all Notes due otherwise than by acceleration has been deposited with
the Note Trustee) or a Note Event of Default in respect of a covenant or
provision that under the Indenture cannot be modified or amended without the
consent of the holder of each outstanding Note. Upon any such waiver, such Note
Event of Default shall cease to exist and any Note Event of Default arising
therefrom shall be deemed to have been cured for every purpose of the Indenture;
but no such waiver shall affect any subsequent Note Event of Default or impair
any right consequent thereon.

        (d)   Notwithstanding paragraphs (a) and (b) of this Section 6.10, the
Holders of at least a Majority in Liquidation Amount of the Preferred Securities
may, on behalf of the Holders of all the Preferred Securities, waive any past
Event of Default and its consequences. Upon such waiver, any such Event of
Default shall cease to exist, and any Event of Default arising therefrom shall
be deemed to have been cured, for every purpose of this Trust Agreement, but no
such waiver shall extend to any subsequent or other Event of Default or impair
any right consequent thereon.

        (e)   The Holders of a Majority in Liquidation Amount of the Preferred
Securities shall have the right to direct the time, method and place of
conducting any proceeding for any remedy available to the Property Trustee in
respect of this Trust Agreement or the Notes or exercising any trust or power
conferred upon the Property Trustee under this Trust Agreement; provided, that,
subject to Sections 8.5 and 8.7, the Property Trustee shall have the right to
decline to follow any such direction if the Property Trustee being advised by
counsel determines that the action so directed may not lawfully be taken, or if
the Property Trustee in good faith shall, by an officer or officers of the
Property Trustee, determine that the proceedings so directed would be illegal or
involve it in personal liability or be unduly prejudicial to the rights of
Holders not party to such direction, and provided, further, that nothing in this
Trust Agreement shall impair the right of the Property Trustee to take any
action deemed proper by the Property Trustee and which is not inconsistent with
such direction.


ARTICLE VII.

REPRESENTATIONS AND WARRANTIES


        SECTION 7.1.    Representations and Warranties of the Property Trustee
and the Delaware Trustee.    

        The Property Trustee and the Delaware Trustee, each severally on behalf
of and as to itself, hereby represents and warrants for the benefit of the
Depositor and the Holders that:

        (a)   the Property Trustee is a Delaware banking corporation, duly
organized, validly existing and in good standing under the laws of the State of
Delaware;

        (b)   the Property Trustee has full corporate power, authority and legal
right to execute, deliver and perform its obligations under this Trust Agreement
and has taken all necessary action to authorize the execution, delivery and
performance by it of this Trust Agreement;

        (c)   the Delaware Trustee is a Delaware banking corporation, duly
organized, validly existing and in good standing under the laws of the State of
Delaware;

31

--------------------------------------------------------------------------------






        (d)   the Delaware Trustee has full corporate power, authority and legal
right to execute, deliver and perform its obligations under this Trust Agreement
and has taken all necessary action to authorize the execution, delivery and
performance by it of this Trust Agreement;

        (e)   this Trust Agreement has been duly authorized, executed and
delivered by the Property Trustee and the Delaware Trustee and constitutes the
legal, valid and binding agreement of each of the Property Trustee and the
Delaware Trustee enforceable against each of them in accordance with its terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors' rights generally and to general principles of equity;

        (f)    the execution, delivery and performance of this Trust Agreement
have been duly authorized by all necessary corporate or other action on the part
of the Property Trustee and the Delaware Trustee and do not require any approval
of stockholders of the Property Trustee and the Delaware Trustee and such
execution, delivery and performance will not (i) violate the Certificate of
Incorporation or By-laws of the Property Trustee or the Delaware Trustee or
(ii) violate any applicable law, governmental rule or regulation of the United
States or the State of Delaware, as the case may be, governing the banking,
trust or general powers of the Property Trustee or the Delaware Trustee or any
order, judgment or decree applicable to the Property Trustee or the Delaware
Trustee;

        (g)   neither the authorization, execution or delivery by the Property
Trustee or the Delaware Trustee of this Trust Agreement nor the consummation of
any of the transactions by the Property Trustee or the Delaware Trustee
contemplated herein requires the consent or approval of, the giving of notice
to, the registration with or the taking of any other action with respect to any
governmental authority or agency under any existing law of the United States or
the State of Delaware governing the banking, trust or general powers of the
Property Trustee or the Delaware Trustee, as the case may be; and

        (h)   to the best of each of the Property Trustee's and the Delaware
Trustee's knowledge, there are no proceedings pending or threatened against or
affecting the Property Trustee or the Delaware Trustee in any court or before
any governmental authority, agency or arbitration board or tribunal that,
individually or in the aggregate, would materially and adversely affect the
Trust or would question the right, power and authority of the Property Trustee
or the Delaware Trustee, as the case may be, to enter into or perform its
obligations as one of the Trustees under this Trust Agreement.

        SECTION 7.2.    Representations and Warranties of Depositor.    

        The Depositor hereby represents and warrants for the benefit of the
Holders that:

        (a)   the Depositor is a corporation duly organized, validly existing
and in good standing under the laws of its state of incorporation;

        (b)   the Depositor has full corporate power, authority and legal right
to execute, deliver and perform its obligations under this Trust Agreement and
has taken all necessary action to authorize the execution, delivery and
performance by it of this Trust Agreement;

        (c)   this Trust Agreement has been duly authorized, executed and
delivered by the Depositor and constitutes the legal, valid and binding
agreement of the Depositor enforceable against the Depositor in accordance with
its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors' rights generally and to general principles of equity;

        (d)   the Securities Certificates issued at the Closing Date on behalf
of the Trust have been duly authorized and will have been duly and validly
executed, issued and delivered by the applicable Trustees pursuant to the terms
and provisions of, and in accordance with the

32

--------------------------------------------------------------------------------






requirements of, this Trust Agreement and the Holders will be, as of such date,
entitled to the benefits of this Trust Agreement;

        (e)   the execution, delivery and performance of this Trust Agreement
have been duly authorized by all necessary corporate or other action on the part
of the Depositor and do not require any approval of stockholders of the
Depositor and such execution, delivery and performance will not (i) violate the
articles or certificate of incorporation or by-laws (or other organizational
documents) of the Depositor or (ii) violate any applicable law, governmental
rule or regulation governing the Depositor or any material portion of its
property or any order, judgment or decree applicable to the Depositor or any
material portion of its property;

        (f)    neither the authorization, execution or delivery by the Depositor
of this Trust Agreement nor the consummation of any of the transactions by the
Depositor contemplated herein requires the consent or approval of, the giving of
notice to, the registration with or the taking of any other action with respect
to any governmental authority or agency under any existing law governing the
Depositor or any material portion of its property; and

        (g)   there are no proceedings pending or, to the best of the
Depositor's knowledge, threatened against or affecting the Depositor or any
material portion of its property in any court or before any governmental
authority, agency or arbitration board or tribunal that, individually or in the
aggregate, would materially and adversely affect the Trust or would question the
right, power and authority of the Depositor, as the case may be, to enter into
or perform its obligations under this Trust Agreement.


ARTICLE VIII.

THE TRUSTEES


        SECTION 8.1.    Number of Trustees.    

        The number of Trustees shall be five (5), provided, that the Property
Trustee and the Delaware Trustee may be the same Person, in which case the
number of Trustees shall be four (4). The number of Trustees may be increased or
decreased by Act of the Holder of the Common Securities subject to Sections 8.2,
8.3, and 8.4. The death, resignation, retirement, removal, bankruptcy,
incompetence or incapacity to perform the duties of an Trustee shall not operate
to annul, dissolve or terminate the Trust.

        SECTION 8.2.    Property Trustee Required.    

        There shall at all times be a Property Trustee hereunder with respect to
the Trust Securities. The Property Trustee shall be a corporation organized and
doing business under the laws of the United States or of any state thereof,
authorized to exercise corporate trust powers, having a combined capital and
surplus of at least fifty million dollars ($50,000,000), subject to supervision
or examination by federal or state authority and having an office within the
United States. If any such Person publishes reports of condition at least
annually pursuant to law or to the requirements of its supervising or examining
authority, then for the purposes of this Section 8.2, the combined capital and
surplus of such Person shall be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published. If at any time
the Property Trustee shall cease to be eligible in accordance with the
provisions of this Section 8.2, it shall resign immediately in the manner and
with the effect hereinafter specified in this Article VIII.

        SECTION 8.3.    Delaware Trustee Required.    

        (a)   If required by the Delaware Statutory Trust Act, there shall at
all times be a Delaware Trustee with respect to the Trust Securities. The
Delaware Trustee shall either be (i) a natural person who is at least 21 years
of age and a resident of the State of Delaware or (ii) a legal entity

33

--------------------------------------------------------------------------------



that has its principal place of business in the State of Delaware, otherwise
meets the requirements of applicable Delaware law and shall act through one or
more persons authorized to bind such entity. If at any time the Delaware Trustee
shall cease to be eligible in accordance with the provisions of this
Section 8.3, it shall resign immediately in the manner and with the effect
hereinafter specified in this Article VIII.

        (b)   The Delaware Trustee shall not be entitled to exercise any powers,
nor shall the Delaware Trustee have any of the duties and responsibilities, of
the Property Trustee or the Administrative Trustees set forth herein. The
Delaware Trustee shall be one of the trustees of the Trust for the sole and
limited purpose of fulfilling the requirements of Section 3807 of the Delaware
Statutory Trust Act and for taking such actions as are required to be taken by a
Delaware trustee under the Delaware Statutory Trust Act. The duties (including
fiduciary duties), liabilities and obligations of the Delaware Trustee shall be
limited to (a) accepting legal process served on the Trust in the State of
Delaware and (b) the execution of any certificates required to be filed with the
Secretary of State of the State of Delaware that the Delaware Trustee is
required to execute under Section 3811 of the Delaware Statutory Trust Act and
there shall be no other duties (including fiduciary duties) or obligations,
express or implied, at law or in equity, of the Delaware Trustee.

        SECTION 8.4.    Appointment of Administrative Trustees.    

        (a)   There shall at all times be one or more Administrative Trustees
hereunder with respect to the Trust Securities. Each Administrative Trustee
shall be either a natural person who is at least 21 years of age or a legal
entity that shall act through one or more persons authorized to bind that
entity. Each of the individuals identified as an "Administrative Trustee" in the
preamble of this Trust Agreement hereby accepts his or her appointment as such.

        (b)   Except where a requirement for action by a specific number of
Administrative Trustees is expressly set forth in this Trust Agreement, any act
required or permitted to be taken by, and any power of the Administrative
Trustees may be exercised by, or with the consent of, any one such
Administrative Trustee. Whenever a vacancy in the number of Administrative
Trustees shall occur, until such vacancy is filled by the appointment of an
Administrative Trustee in accordance with Section 8.11, the Administrative
Trustees in office, regardless of their number (and notwithstanding any other
provision of this Trust Agreement), shall have all the powers granted to the
Administrative Trustees and shall discharge all the duties imposed upon the
Administrative Trustees by this Trust Agreement.

        SECTION 8.5.    Duties and Responsibilities of the Trustees.    

        (a)   The rights, immunities, duties and responsibilities of the
Trustees shall be as provided by this Trust Agreement and there shall be no
other duties (including fiduciary duties) or obligations, express or implied, at
law or in equity, of the Trustees; provided, however, that if an Event of
Default known to the Property Trustee has occurred and is continuing, the
Property Trustee shall, prior to the receipt of directions, if any, from the
Holders of at least a Majority in Liquidation Amount of the Preferred
Securities, exercise such of the rights and powers vested in it by the
Indenture, and use the same degree of care and skill in its exercise, as a
prudent person would exercise or use under the circumstances in the conduct of
such person's own affairs. Notwithstanding the foregoing, no provision of this
Trust Agreement shall require any of the Trustees to expend or risk its own
funds or otherwise incur any financial liability in the performance of any of
its duties hereunder, or in the exercise of any of its or their rights or
powers, if it or they shall have reasonable grounds for believing that repayment
of such funds or adequate indemnity against such risk or liability is not
reasonably assured to it. Whether or not herein expressly so provided, every
provision of this Trust Agreement relating to the conduct or affecting the
liability of or affording protection to the Trustees shall be subject to the
provisions of this Section 8.5. To the extent that, at law or in equity, a
Trustee has duties and liabilities relating

34

--------------------------------------------------------------------------------



to the Trust or to the Holders, such Trustee shall not be liable to the Trust or
to any Holder for such Trustee's good faith reliance on the provisions of this
Trust Agreement. The provisions of this Trust Agreement, to the extent that they
restrict the duties and liabilities of the Trustees otherwise existing at law or
in equity, are agreed by the Depositor and the Holders to replace such other
duties and liabilities of the Trustees.

        (b)   All payments made by the Property Trustee or a Paying Agent in
respect of the Trust Securities shall be made only from the revenue and proceeds
from the Trust Property and only to the extent that there shall be sufficient
revenue or proceeds from the Trust Property to enable the Property Trustee or a
Paying Agent to make payments in accordance with the terms hereof. Each Holder,
by its acceptance of a Trust Security, agrees that it will look solely to the
revenue and proceeds from the Trust Property to the extent legally available for
distribution to it as herein provided and that the Trustees are not personally
liable to it for any amount distributable in respect of any Trust Security or
for any other liability in respect of any Trust Security. This Section 8.5(b)
does not limit the liability of the Trustees expressly set forth elsewhere in
this Trust Agreement.

        (c)   No provisions of this Trust Agreement shall be construed to
relieve the Property Trustee from liability with respect to matters that are
within the authority of the Property Trustee under this Trust Agreement for its
own negligent action, negligent failure to act or willful misconduct, except
that:

        (i)    the Property Trustee shall not be liable for any error or
judgment made in good faith by an authorized officer of the Property Trustee,
unless it shall be proved that the Property Trustee was negligent in
ascertaining the pertinent facts;

        (ii)   the Property Trustee shall not be liable with respect to any
action taken or omitted to be taken by it in good faith in accordance with the
direction of the Holders of at least a Majority in Liquidation Amount of the
Preferred Securities relating to the time, method and place of conducting any
proceeding for any remedy available to the Property Trustee hereunder or under
the Indenture, or exercising any trust or power conferred upon the Property
Trustee under this Trust Agreement;

        (iii)  the Property Trustee's sole duty with respect to the custody,
safe keeping and physical preservation of the Notes and the Payment Account
shall be to deal with such Property in a similar manner as the Property Trustee
deals with similar property for its own account, subject to the protections and
limitations on liability afforded to the Property Trustee under this Trust
Agreement;

        (iv)  the Property Trustee shall not be liable for any interest on any
money received by it except as it may otherwise agree with the Depositor; and
money held by the Property Trustee need not be segregated from other funds held
by it except in relation to the Payment Account maintained by the Property
Trustee pursuant to Section 3.1 and except to the extent otherwise required by
law; and

        (v)   the Property Trustee shall not be responsible for monitoring the
compliance by the Administrative Trustees or the Depositor with their respective
duties under this Trust Agreement, nor shall the Property Trustee be liable for
the default or misconduct of any other Trustee or the Depositor.

        SECTION 8.6.    Notices of Defaults and Extensions.    

        (a)   Within ninety (90) days after the occurrence of a default actually
known to the Property Trustee, the Property Trustee shall transmit notice of
such default to the Holders, the Administrative Trustees and the Depositor,
unless such default shall have been cured or waived;

35

--------------------------------------------------------------------------------



provided, that, except in the case of a default in the payment of the principal
of or any premium or interest (including any Additional Interest) on any Trust
Security, the Property Trustee shall be fully protected in withholding such
notice if and so long as the board of directors, the executive committee or a
trust committee of directors and/or Responsible Officers of the Property Trustee
in good faith determines that the withholding of such notice is in the interests
of the Holders of the Trust Securities. For the purpose of this Section 8.6, the
term "default" means any event that is, or after notice or lapse of time or both
would become, an Event of Default.

        (b)   Within three (3) Business Days after the receipt of notice of the
Depositor's exercise of its right to defer the payment of interest on the Notes
pursuant to the Indenture, the Property Trustee shall transmit, in the manner
and to the extent provided in Section 11.8, notice of such exercise to the
Holders and the Administrative Trustees, unless such exercise shall have been
revoked.

        (c)   The Property Trustee shall not be deemed to have knowledge of any
Event of Default unless the Property Trustee shall have received written notice
thereof from the Depositor, any Administrative Trustee or any Holder or unless
an officer of the Property Trustee charged with the administration of this Trust
Agreement shall have obtained actual knowledge of such Event of Default.

        (d)   The Property Trustee shall notify all Holders of the Preferred
Securities of any notice of default received with respect to the Notes.

        SECTION 8.7.    Certain Rights of Property Trustee.    

        Subject to the provisions of Section 8.5:

        (a)   the Property Trustee may conclusively rely and shall be protected
in acting or refraining from acting in good faith and in accordance with the
terms hereof upon any resolution, Opinion of Counsel, certificate, written
representation of a Holder or transferee, certificate of auditors or any other
resolution, certificate, statement, instrument, opinion, report, notice,
request, direction, consent, order, appraisal, bond, debenture, note, other
evidence of indebtedness or other paper or document believed by it to be genuine
and to have been signed or presented by the proper party or parties;

        (b)   if (i) in performing its duties under this Trust Agreement the
Property Trustee is required to decide between alternative courses of action,
(ii) in construing any of the provisions of this Trust Agreement the Property
Trustee finds a provision ambiguous or inconsistent with any other provisions
contained herein or (iii) the Property Trustee is unsure of the application of
any provision of this Trust Agreement, then, except as to any matter as to which
the Holders of the Preferred Securities are entitled to vote under the terms of
this Trust Agreement, the Property Trustee shall deliver a notice to the
Depositor requesting the Depositor's written instruction as to the course of
action to be taken and the Property Trustee shall take such action, or refrain
from taking such action, as the Property Trustee shall be instructed in writing
to take, or to refrain from taking, by the Depositor; provided, that if the
Property Trustee does not receive such instructions of the Depositor within ten
(10) Business Days after it has delivered such notice or such reasonably shorter
period of time set forth in such notice, the Property Trustee may, but shall be
under no duty to, take such action, or refrain from taking such action, as the
Property Trustee shall deem advisable and in the best interests of the Holders,
in which event the Property Trustee shall have no liability except for its own
negligence, bad faith or willful misconduct;

        (c)   any direction or act of the Depositor contemplated by this Trust
Agreement shall be sufficiently evidenced by an Officers' Certificate unless
otherwise expressly provided herein;

36

--------------------------------------------------------------------------------






        (d)   any direction or act of an Administrative Trustee contemplated by
this Trust Agreement shall be sufficiently evidenced by a certificate executed
by such Administrative Trustee and setting forth such direction or act;

        (e)   the Property Trustee shall have no duty to see to any recording,
filing or registration of any instrument (including any financing or
continuation statement or any filing under tax or securities laws) or any
re-recording, re-filing or re-registration thereof;

        (f)    the Property Trustee may consult with counsel (which counsel may
be counsel to the Property Trustee, the Depositor or any of its Affiliates, and
may include any of its employees) and the advice of such counsel shall be full
and complete authorization and protection in respect of any action taken,
suffered or omitted by it hereunder in good faith and in reliance thereon and in
accordance with such advice; the Property Trustee shall have the right at any
time to seek instructions concerning the administration of this Trust Agreement
from any court of competent jurisdiction;

        (g)   the Property Trustee shall be under no obligation to exercise any
of the rights or powers vested in it by this Trust Agreement at the request or
direction of any of the Holders pursuant to this Trust Agreement, unless such
Holders shall have offered to the Property Trustee reasonable security or
indemnity against the costs, expenses (including reasonable attorneys' fees and
expenses) and liabilities that might be incurred by it in compliance with such
request or direction, including reasonable advances as may be requested by the
Property Trustee;

        (h)   the Property Trustee shall not be bound to make any investigation
into the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order,
approval, bond, debenture, note or other evidence of indebtedness or other paper
or document, unless requested in writing to do so by one or more Holders, but
the Property Trustee may make such further inquiry or investigation into such
facts or matters as it may see fit, and, if the Property Trustee shall determine
to make such inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Depositor, personally or by agent or
attorney;

        (i)    the Property Trustee may execute any of the trusts or powers
hereunder or perform any duties hereunder either directly or by or through its
agents, attorneys, custodians or nominees and the Property Trustee shall not be
responsible for any negligence or misconduct on the part of any such agent,
attorney, custodian or nominee appointed with due care by it hereunder;

        (j)    whenever in the administration of this Trust Agreement the
Property Trustee shall deem it desirable to receive instructions with respect to
enforcing any remedy or right hereunder, the Property Trustee (i) may request
instructions from the Holders (which instructions may only be given by the
Holders of the same proportion in Liquidation Amount of the Trust Securities as
would be entitled to direct the Property Trustee under this Trust Agreement in
respect of such remedy, right or action), (ii) may refrain from enforcing such
remedy or right or taking such other action until such instructions are received
and (iii) shall be protected in acting in accordance with such instructions;

        (k)   except as otherwise expressly provided by this Trust Agreement,
the Property Trustee shall not be under any obligation to take any action that
is discretionary under the provisions of this Trust Agreement;

        (l)    without prejudice to any other rights available to the Property
Trustee under applicable law, when the Property Trustee incurs expenses or
renders services in connection with a Bankruptcy Event, such expenses (including
legal fees and expenses of its agents and counsel) and the compensation for such
services are intended to constitute expenses of administration under any
bankruptcy law or law relating to creditors rights generally; and

37

--------------------------------------------------------------------------------






        (m)  whenever in the administration of this Trust Agreement the Property
Trustee shall deem it desirable that a matter be proved or established prior to
taking, suffering or omitting any action hereunder, the Property Trustee (unless
other evidence be herein specifically prescribed) may, in the absence of bad
faith on its part, request and rely on an Officers' Certificate which, upon
receipt of such request, shall be promptly delivered by the Depositor.

        No provision of this Trust Agreement shall be deemed to impose any duty
or obligation on any Trustee to perform any act or acts or exercise any right,
power, duty or obligation conferred or imposed on it, in any jurisdiction in
which it shall be illegal, or in which such Person shall be unqualified or
incompetent in accordance with applicable law, to perform any such act or acts,
or to exercise any such right, power, duty or obligation.

        SECTION 8.8.    Delegation of Power.    

        Any Trustee may, by power of attorney consistent with applicable law,
delegate to any other natural person over the age of 21 its, his or her power
for the purpose of executing any documents contemplated in Section 2.5. The
Trustees shall have power to delegate from time to time to such of their number
or to the Depositor the doing of such things and the execution of such
instruments either in the name of the Trust or the names of the Trustees or
otherwise as the Trustees may deem expedient, to the extent such delegation is
not prohibited by applicable law or contrary to the provisions of this Trust
Agreement.

        SECTION 8.9.    May Hold Securities.    

        Any Trustee or any other agent of any Trustee or the Trust, in its
individual or any other capacity, may become the owner or pledgee of Trust
Securities and except as provided in the definition of the term "Outstanding" in
Article I, may otherwise deal with the Trust with the same rights it would have
if it were not a Trustee or such other agent.

        SECTION 8.10.    Compensation; Reimbursement; Indemnity.    

        The Depositor agrees:

        (a)   to pay to the Trustees from time to time such reasonable
compensation for all services rendered by them hereunder as may be agreed by the
Depositor and the Trustees from time to time (which compensation shall not be
limited by any provision of law in regard to the compensation of a trustee of an
express trust);

        (b)   to reimburse the Trustees upon request for all reasonable
expenses, disbursements and advances incurred or made by the Trustees in
accordance with any provision of this Trust Agreement (including the reasonable
compensation and the expenses and disbursements of their agents and counsel),
except any such expense, disbursement or advance as may be attributable to their
negligence, bad faith or willful misconduct; and

        (c)   to the fullest extent permitted by applicable law, to indemnify
and hold harmless (i) each Trustee, (ii) any Affiliate of any Trustee, (iii) any
officer, director, shareholder, employee, representative or agent of any Trustee
or any Affiliate of any Trustee and (iv) any employee or agent of the Trust
(referred to herein as an "Indemnified Person") from and against any loss,
damage, liability, tax (other than income, franchise or other taxes imposed on
amounts paid pursuant to Section 8.10(a) or (b) hereof), penalty, expense, suit
or claim of any kind or nature whatsoever incurred without negligence, bad faith
or willful misconduct on its part, arising out of or in connection with the
acceptance or administration of the Trust hereunder, including the advancement
of funds to cover the reasonable costs and expenses of defending itself against
any claim or liability in connection with the exercise or performance of any of
its powers or duties hereunder.

38

--------------------------------------------------------------------------------





        The Trust shall have no payment, reimbursement or indemnity obligations
to the Trustees under this Section 8.10. The provisions of this Section 8.10
shall survive the termination of this Trust Agreement and the earlier removal or
resignation of any Trustee.

        No Trustee may claim any Lien on any Trust Property whether before or
after termination of the Trust as a result of any amount due pursuant to this
Section 8.10.

        To the fullest extent permitted by law, in no event shall the Property
Trustee and the Delaware Trustee be liable for any indirect, special, punitive
or consequential loss or damage of any kind whatsoever, including, but not
limited to, lost profits, even if the Trustee has been advised of the likelihood
of such loss or damage and regardless of the form of action.

        In no event shall the Property Trustee and the Delaware Trustee be
liable for any failure or delay in the performance of its obligations hereunder
because of circumstances beyond its control, including, but not limited to, acts
of God, flood, war (whether declared or undeclared), terrorism, fire, riot,
embargo, government action, including any laws, ordinances, regulations,
governmental action or the like which delay, restrict or prohibit the providing
of the services contemplated by this Trust Agreement.

        SECTION 8.11.    Resignation and Removal; Appointment of Successor.    

        (a)   No resignation or removal of any Trustee and no appointment of a
successor Trustee pursuant to this Article VIII shall become effective until the
acceptance of appointment by the successor Trustee in accordance with the
applicable requirements of Section 8.12.

        (b)   A Trustee may resign at any time by giving written notice thereof
to the Depositor and, in the case of the Property Trustee and the Delaware
Trustee, to the Holders.

        (c)   Unless an Event of Default shall have occurred and be continuing,
the Property Trustee or the Delaware Trustee, or both of them, may be removed
(with or without cause) at any time by Act of the Holder of Common Securities.
If an Event of Default shall have occurred and be continuing, the Property
Trustee or the Delaware Trustee, or both of them, may be removed (with or
without cause) at such time by Act of the Holders of at least a Majority in
Liquidation Amount of the Preferred Securities, delivered to the removed Trustee
(in its individual capacity and on behalf of the Trust). An Administrative
Trustee may be removed (with or without cause) only by Act of the Holder of the
Common Securities at any time.

        (d)   If any Trustee shall resign, be removed or become incapable of
acting as Trustee, or if a vacancy shall occur in the office of any Trustee for
any reason, at a time when no Event of Default shall have occurred and be
continuing, the Holder of the Common Securities, by Act of the Holder of the
Common Securities, shall promptly appoint a successor Trustee or Trustees, and
such successor Trustee and the retiring Trustee shall comply with the applicable
requirements of Section 8.12. If the Property Trustee or the Delaware Trustee
shall resign, be removed or become incapable of continuing to act as the
Property Trustee or the Delaware Trustee, as the case may be, at a time when an
Event of Default shall have occurred and be continuing, the Holders of the
Preferred Securities, by Act of the Holders of a Majority in Liquidation Amount
of the Preferred Securities, shall promptly appoint a successor Property Trustee
or Delaware Trustee, and such successor Property Trustee or Delaware Trustee and
the retiring Property Trustee or Delaware Trustee shall comply with the
applicable requirements of Section 8.12. If an Administrative Trustee shall
resign, be removed or become incapable of acting as Administrative Trustee, at a
time when an Event of Default shall have occurred and be continuing, the Holder
of the Common Securities by Act of the Holder of Common Securities shall
promptly appoint a successor Administrative Trustee and such successor
Administrative Trustee and the retiring Administrative Trustee shall comply with
the applicable requirements of Section 8.12. If no successor Trustee shall have
been so appointed by the Holder of the Common Securities or Holders of the
Preferred Securities, as the

39

--------------------------------------------------------------------------------






case may be, and accepted appointment in the manner required by Section 8.12
within thirty (30) days after the giving of a notice of resignation by a
Trustee, the removal of a Trustee, or a Trustee becoming incapable of acting as
such Trustee, any Holder who has been a Holder of Preferred Securities for at
least six (6) months may, on behalf of himself and all others similarly
situated, and any resigning Trustee may, in each case, at the expense of the
Depositor, petition any court of competent jurisdiction for the appointment of a
successor Trustee.

        (e)   The Depositor shall give notice of each resignation and each
removal of the Property Trustee or the Delaware Trustee and each appointment of
a successor Property Trustee or Delaware Trustee to all Holders in the manner
provided in Section 11.8. Each notice shall include the name of the successor
Property Trustee or Delaware Trustee and the address of its Corporate Trust
Office if it is the Property Trustee.

        (f)    Notwithstanding the foregoing or any other provision of this
Trust Agreement, in the event any Administrative Trustee or a Delaware Trustee
who is a natural person dies or becomes, in the opinion of the Holder of Common
Securities, incompetent or incapacitated, the vacancy created by such death,
incompetence or incapacity may be filled by (i) the unanimous act of the
remaining Administrative Trustees if there are at least two of them or
(ii) otherwise by the Holder of the Common Securities (with the successor in
each case being a Person who satisfies the eligibility requirement for
Administrative Trustees or Delaware Trustee, as the case may be, set forth in
Sections 8.3 and 8.4).

        (g)   Upon the appointment of a successor Delaware Trustee, such
successor Delaware Trustee shall file a Certificate of Amendment to the
Certificate of Trust in accordance with Section 3810 of the Delaware Statutory
Trust Act.

        SECTION 8.12.    Acceptance of Appointment by Successor.    

        (a)   In case of the appointment hereunder of a successor Trustee, each
successor Trustee shall execute and deliver to the Depositor and to the retiring
Trustee an instrument accepting such appointment, and thereupon the resignation
or removal of the retiring Trustee shall become effective and each such
successor Trustee, without any further act, deed or conveyance, shall become
vested with all the rights, powers, trusts and duties of the retiring Trustee;
but, on request of the Trust or any successor Trustee such retiring Trustee
shall, upon payment of its charges, duly assign, transfer and deliver to such
successor Trustee all Trust Property, all proceeds thereof and money held by
such retiring Trustee hereunder with respect to the Trust Securities and the
Trust.

        (b)   Upon request of any such successor Trustee, the Trust (or the
retiring Trustee if requested by the Depositor) shall execute any and all
instruments for more fully and certainly vesting in and confirming to such
successor Trustee all such rights, powers and trusts referred to in the
preceding paragraph.

        (c)   No successor Trustee shall accept its appointment unless at the
time of such acceptance such successor Trustee shall be qualified and eligible
under this Article VIII.

        SECTION 8.13.    Merger, Conversion, Consolidation or Succession to
Business.    

        Any Person into which the Property Trustee or the Delaware Trustee may
be merged or converted or with which it may be consolidated, or any Person
resulting from any merger, conversion or consolidation to which such Trustee
shall be a party, or any Person succeeding to all or substantially all the
corporate trust business of such Trustee, shall be the successor of such Trustee
hereunder, without the execution or filing of any paper or any further act on
the part of any of the parties hereto, provided, that such Person shall be
otherwise qualified and eligible under this Article VIII.

40

--------------------------------------------------------------------------------




        SECTION 8.14.    Not Responsible for Recitals or Issuance of
Securities.    

        The recitals contained herein and in the Securities Certificates shall
be taken as the statements of the Trust and the Depositor, and the Trustees do
not assume any responsibility for their correctness. The Trustees make no
representations as to the title to, or value or condition of, the property of
the Trust or any part thereof, nor as to the validity or sufficiency of this
Trust Agreement, the Notes or the Trust Securities. The Trustees shall not be
accountable for the use or application by the Depositor of the proceeds of the
Notes.

        SECTION 8.15.    Property Trustee May File Proofs of Claim.    

        (a)   In case of any Bankruptcy Event (or event that with the passage of
time would become a Bankruptcy Event) relative to the Trust or any other obligor
upon the Trust Securities or the property of the Trust or of such other obligor
or their creditors, the Property Trustee (irrespective of whether any
Distributions on the Trust Securities shall then be due and payable and
irrespective of whether the Property Trustee shall have made any demand on the
Trust for the payment of any past due Distributions) shall be entitled and
empowered, to the fullest extent permitted by law, by intervention in such
proceeding or otherwise:

        (i)    to file and prove a claim for the whole amount of any
Distributions owing and unpaid in respect of the Trust Securities and to file
such other papers or documents as may be necessary or advisable in order to have
the claims of the Property Trustee (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Property Trustee, its
agents and counsel) and of the Holders allowed in such judicial proceeding; and

        (ii)   to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Holder to make such payments to the Property Trustee and, in the event the
Property Trustee shall consent to the making of such payments directly to the
Holders, to pay to the Property Trustee first any amount due it for the
reasonable compensation, expenses, disbursements and advances of the Property
Trustee, its agents and counsel, and any other amounts due the Property Trustee.

        (b)   Nothing herein contained shall be deemed to authorize the Property
Trustee to authorize or consent to or accept or adopt on behalf of any Holder
any plan of reorganization, arrangement, adjustment or compensation affecting
the Trust Securities or the rights of any Holder thereof or to authorize the
Property Trustee to vote in respect of the claim of any Holder in any such
proceeding.

        SECTION 8.16.    Reports to and from the Property Trustee.    

        (a)   The Depositor and the Administrative Trustees shall deliver to the
Property Trustee, not later than forty five (45) days after the end of each of
the first three fiscal quarters of the Depositor and not later than ninety
(90) days after the end of each fiscal year of the Depositor ending after the
date of this Trust Agreement, an Officers' Certificate covering the preceding
fiscal period, stating whether or not to the knowledge of the signers thereof
the Depositor and the Trust are in default in the performance or observance of
any of the terms, provisions and conditions of this Trust Agreement (without
regard to any period of grace or requirement of notice provided hereunder) and,
if the Depositor or the Trust shall be in default, specifying all such defaults
and the nature and status thereof of which they have knowledge.

        (b)   The Depositor shall furnish to (i) the Property Trustee, (ii) the
Purchaser, (iii) any Owner of the Preferred Securities reasonably identified to
the Depositor or the Trust (which identification may be made either by such
Owner or by the Placement Agent or Purchaser), and (iv) any

41

--------------------------------------------------------------------------------






designee of (i), (ii) or (iii) above, a duly completed and executed certificate
in the form attached hereto as Exhibit G, including the financial statements
referenced in such Exhibit, which certificate and financial statements shall be
so furnished by the Depositor not later than forty five (45) days after the end
of each of the first three fiscal quarters of each fiscal year of the Depositor
and not later than ninety (90) days after the end of each fiscal year of the
Depositor.

        (c)   The Property Trustee shall obtain all reports, certificates and
information, which it is entitled to obtain under each of the Operative
Documents, and deliver to (i) the Purchaser, (ii) the Placement Agent and
(iii) a designee of (i) or (ii) above, all such reports, certificates or
information promptly upon receipt thereof.


ARTICLE IX.

TERMINATION, LIQUIDATION AND MERGER


        SECTION 9.1.    Dissolution Upon Expiration Date.    

        Unless earlier dissolved, the Trust shall automatically dissolve on
October 18, 2035 (the "Expiration Date"), and the Trust Property shall be
liquidated in accordance with Section 9.4.

        SECTION 9.2.    Early Termination.    

        The first to occur of any of the following events is an "Early
Termination Event", upon the occurrence of which the Trust shall be dissolved:

        (a)   the occurrence of a Bankruptcy Event in respect of, or the
dissolution or liquidation of, the Depositor, in its capacity as the Holder of
the Common Securities, unless the Depositor shall have transferred the Common
Securities as provided by Section 5.11, in which case this provision shall refer
instead to any such successor Holder of the Common Securities;

        (b)   the written direction to the Property Trustee from the Holder of
the Common Securities at any time to dissolve the Trust and, after satisfaction
of any liabilities of the Trust as required by applicable law, to distribute the
Notes to Holders in exchange for the Preferred Securities (which direction is
optional and wholly within the discretion of the Holder of the Common
Securities), provided, that the Holder of the Common Securities shall have
received the prior approval of the Federal Reserve if then required;

        (c)   the redemption of all of the Preferred Securities in connection
with the payment at maturity or redemption of all the Notes; and

        (d)   the entry of an order for dissolution of the Trust by a court of
competent jurisdiction.

        SECTION 9.3.    Termination.    

        The respective obligations and responsibilities of the Trustees and the
Trust shall terminate upon the latest to occur of the following: (a) the
distribution by the Property Trustee to Holders of all amounts required to be
distributed hereunder upon the liquidation of the Trust pursuant to Section 9.4,
or upon the redemption of all of the Trust Securities pursuant to Section 4.2;
(b) the satisfaction of any expenses owed by the Trust; and (c) the discharge of
all administrative duties of the Administrative Trustees, including the
performance of any tax reporting obligations with respect to the Trust or the
Holders.

        SECTION 9.4.    Liquidation.    

        (a)   If an Early Termination Event specified in Section 9.2(a), (b) or
(d) occurs or upon the Expiration Date, the Trust shall be liquidated by the
Property Trustee as expeditiously as the Property Trustee shall determine to be
possible by distributing, after satisfaction of liabilities to creditors of the
Trust as provided by applicable law, to each Holder a Like Amount of Notes,

42

--------------------------------------------------------------------------------



subject to Section 9.4(d). Notice of liquidation shall be given by the Property
Trustee not less than thirty (30) nor more than sixty (60) days prior to the
Liquidation Date to each Holder of Trust Securities at such Holder's address
appearing in the Securities Register. All such notices of liquidation shall:

        (i)    state the Liquidation Date;

        (ii)   state that from and after the Liquidation Date, the Trust
Securities will no longer be deemed to be Outstanding and (subject to
Section 9.4(d)) any Securities Certificates not surrendered for exchange will be
deemed to represent a Like Amount of Notes; and

        (iii)  provide such information with respect to the mechanics by which
Holders may exchange Securities Certificates for Notes, or if Section 9.4(d)
applies, receive a Liquidation Distribution, as the Property Trustee shall deem
appropriate.

        (b)   Except where Section 9.2(c) or 9.4(d) applies, in order to effect
the liquidation of the Trust and distribution of the Notes to Holders, the
Property Trustee, either itself acting as exchange agent or through the
appointment of a separate exchange agent, shall establish a record date for such
distribution (which shall not be more than forty-five (45) days prior to the
Liquidation Date nor prior to the date on which notice of such liquidation is
given to the Holders) and establish such procedures as it shall deem appropriate
to effect the distribution of Notes in exchange for the Outstanding Securities
Certificates.

        (c)   Except where Section 9.2(c) or 9.4(d) applies, after the
Liquidation Date, (i) the Trust Securities will no longer be deemed to be
Outstanding, (ii) certificates representing a Like Amount of Notes will be
issued to Holders of Securities Certificates, upon surrender of such Securities
Certificates to the exchange agent for exchange, (iii) the Depositor shall use
its best efforts to have the Notes listed on the New York Stock Exchange or on
such other exchange, interdealer quotation system or self-regulatory
organization on which the Preferred Securities are then listed, if any,
(iv) Securities Certificates not so surrendered for exchange will be deemed to
represent a Like Amount of Notes bearing accrued and unpaid interest in an
amount equal to the accumulated and unpaid Distributions on such Securities
Certificates until such certificates are so surrendered (and until such
certificates are so surrendered, no payments of interest or principal will be
made to Holders of Securities Certificates with respect to such Notes) and
(v) all rights of Holders holding Trust Securities will cease, except the right
of such Holders to receive Notes upon surrender of Securities Certificates.

        (d)   Notwithstanding the other provisions of this Section 9.4, if
distribution of the Notes in the manner provided herein is determined by the
Property Trustee not to be permitted or practical, the Trust Property shall be
liquidated, and the Trust shall be wound up by the Property Trustee in such
manner as the Property Trustee determines. In such event, Holders will be
entitled to receive out of the assets of the Trust available for distribution to
Holders, after satisfaction of liabilities to creditors of the Trust as provided
by applicable law, an amount equal to the Liquidation Amount per Trust Security
plus accumulated and unpaid Distributions thereon to the date of payment (such
amount being the "Liquidation Distribution"). If, upon any such winding up the
Liquidation Distribution can be paid only in part because the Trust has
insufficient assets available to pay in full the aggregate Liquidation
Distribution, then, subject to the next succeeding sentence, the amounts payable
by the Trust on the Trust Securities shall be paid on a pro rata basis (based
upon Liquidation Amounts). The Holder of the Common Securities will be entitled
to receive Liquidation Distributions upon any such winding up pro rata (based
upon Liquidation Amounts) with Holders of all Trust Securities, except that, if
an Event of Default has occurred and is continuing, the Preferred Securities
shall have a priority over the Common Securities as provided in Section 4.3.

43

--------------------------------------------------------------------------------






        SECTION 9.5.    Mergers, Consolidations, Amalgamations or Replacements
of Trust.    

        The Trust may not merge with or into, consolidate, amalgamate, or be
replaced by, or convey, transfer or lease its properties and assets
substantially as an entirety to, any Person except pursuant to this Article IX.
At the request of the Holders of the Common Securities, without the consent of
the Holders of the Preferred Securities, the Trust may merge with or into,
consolidate, amalgamate, or be replaced by or convey, transfer or lease its
properties and assets substantially as an entirety to a trust organized as such
under the laws of any State; provided, that:

        (a)   such successor entity either (i) expressly assumes all of the
obligations of the Trust under this Trust Agreement with respect to the
Preferred Securities or (ii) substitutes for the Preferred Securities other
securities having substantially the same terms as the Preferred Securities (such
other Securities, the "Successor Securities") so long as the Successor
Securities have the same priority as the Preferred Securities with respect to
distributions and payments upon liquidation, redemption and otherwise;

        (b)   a trustee of such successor entity possessing substantially the
same powers and duties as the Property Trustee is appointed to hold the Notes;

        (c)   if the Preferred Securities or the Notes are rated, such merger,
consolidation, amalgamation, replacement, conveyance, transfer or lease does not
cause the Preferred Securities or the Notes (including any Successor Securities)
to be downgraded by any nationally recognized statistical rating organization
that then assigns a rating to the Preferred Securities or the Notes;

        (d)   the Preferred Securities are listed, or any Successor Securities
will be listed upon notice of issuance, on any national securities exchange or
interdealer quotation system on which the Preferred Securities are then listed,
if any;

        (e)   such merger, consolidation, amalgamation, replacement, conveyance,
transfer or lease does not adversely affect the rights, preferences and
privileges of the Holders of the Preferred Securities (including any Successor
Securities) in any material respect;

        (f)    such successor entity has a purpose substantially identical to
that of the Trust;

        (g)   prior to such merger, consolidation, amalgamation, replacement,
conveyance, transfer or lease, the Depositor has received an Opinion of Counsel
to the effect that (i) such merger, consolidation, amalgamation, replacement,
conveyance, transfer or lease does not adversely affect the rights, preferences
and privileges of the Holders of the Preferred Securities (including any
Successor Securities) in any material respect; (ii) following such merger,
consolidation, amalgamation, replacement, conveyance, transfer or lease, neither
the Trust nor such successor entity will be required to register as an
"investment company" under the Investment Company Act and (iii) following such
merger, consolidation, amalgamation, replacement, conveyance, transfer or lease,
the Trust (or the successor entity) will continue to be classified as a grantor
trust for U.S. federal income tax purposes; and

        (h)   the Depositor or its permitted transferee owns all of the common
securities of such successor entity and guarantees the obligations of such
successor entity under the Successor Securities at least to the extent provided
by the Guarantee Agreement.

Notwithstanding the foregoing, the Trust shall not, except with the consent of
Holders of all of the Preferred Securities, consolidate, amalgamate, merge with
or into, or be replaced by or convey, transfer or lease its properties and
assets substantially as an entirety to any other Person or permit any other
entity to consolidate, amalgamate, merge with or into, or replace, the Trust if
such consolidation, amalgamation, merger, replacement, conveyance, transfer or
lease would cause the Trust or the successor entity to be taxable as a
corporation or classified as other than a grantor trust for United

44

--------------------------------------------------------------------------------



States federal income tax purposes or cause the Notes to be treated as other
than indebtedness of the Depositor for United States federal income tax
purposes.


ARTICLE X.

INFORMATION TO PURCHASER


        SECTION 10.1.    Depositor Obligations to Purchaser.    

        Notwithstanding any other provision herein, the Depositor shall furnish
to (a) the Purchaser, (b) any Owner of the Preferred Securities reasonably
identified to the Depositor or the Trust (which identification may be made
either by such Owner or by the Placement Agent or Purchaser) and (c) any
designee of (a) or (b) above, copies of all correspondence, notices, forms,
filings, reports and other documents required to be provided by the Depositor,
whether acting through an Administrative Trustee or otherwise, to the Property
Trustee or Delaware, Trustee under this Trust Agreement.

        SECTION 10.2.    Trustee's Obligations to Purchaser.    

        Notwithstanding any other provision herein, the Property Trustee shall
furnish to (a) the Purchaser, (b) the Placement Agent and (c) a designee of
(a) or (b) above, copies of (i) all correspondence, notices, forms, filings,
reports and other documents required to be provided to the Property Trustee or
Delaware Trustee by the Depositor, whether acting through an Administrative
Trustee or otherwise, under this Trust Agreement, and (ii) all correspondence,
notices, forms, filings, reports and other documents required to be provided to
the Depositor or a Holder by the Property Trustee or Delaware Trustee under this
Trust Agreement.


ARTICLE XI.

MISCELLANEOUS PROVISIONS


        SECTION 11.1.    Limitation of Rights of Holders.    

        Except as set forth in Section 9.2, the death, bankruptcy, termination,
dissolution or incapacity of any Person having an interest, beneficial or
otherwise, in Trust Securities shall not operate to terminate this Trust
Agreement, nor annul, dissolve or terminate the Trust nor entitle the legal
representatives or heirs of such Person or any Holder for such Person, to claim
an accounting, take any action or bring any proceeding in any court for a
partition or winding up of the arrangements contemplated hereby, nor otherwise
affect the rights, obligations and liabilities of the parties hereto or any of
them.

        SECTION 11.2.    Agreed Tax Treatment of Trust and Trust Securities.    

        The parties hereto and, by its acceptance or acquisition of a Trust
Security or a beneficial interest therein, the Holder of, and any Person that
acquires a beneficial interest in, such Trust Security intend and agree to treat
the Trust as a grantor trust for United States federal, state and local tax
purposes, and to treat the Trust Securities (including all payments and proceeds
with respect to such Trust Securities) as undivided beneficial ownership
interests in the Trust Property (and payments and proceeds therefrom,
respectively) for United States federal, state and local tax purposes. The
provisions of this Trust Agreement shall be interpreted to further this
intention and agreement of the parties.

        SECTION 11.3.    Amendment.    

        (a)   This Trust Agreement may be amended from time to time by the
Property Trustee, the Administrative Trustees and the Holder of all the Common
Securities, without the consent of any Holder of the Preferred Securities,
(i) to cure any ambiguity, correct or supplement any provision herein that may
be defective or inconsistent with any other provision herein, or to make any
other provisions with respect to matters or questions arising under this Trust
Agreement, which shall not be inconsistent with the other provisions of this
Trust Agreement, (ii) to modify, eliminate or add

45

--------------------------------------------------------------------------------



to any provisions of this Trust Agreement to such extent as shall be necessary
to ensure that the Trust will neither be taxable as a corporation nor be
classified as other than a grantor trust for United States federal income tax
purposes at all times that any Trust Securities are Outstanding or to ensure
that the Notes are treated as indebtedness of the Depositor for United States
federal income tax purposes, or to ensure that the Trust will not be required to
register as an "investment company" under the Investment Company Act or (iii) to
add to the covenants, restrictions or obligations of the Depositor; provided,
that in the case of clauses (i), (ii) or (iii), such action shall not adversely
affect in any material respect the interests of any Holder.

        (b)   Except as provided in Section 11.3(c), any provision of this Trust
Agreement may be amended by the Property Trustee, the Administrative Trustees
and the Holder of all of the Common Securities and with (i) the consent of
Holders of at least a Majority in Liquidation Amount of the Preferred Securities
and (ii) receipt by the Trustees of an Opinion of Counsel to the effect that
such amendment or the exercise of any power granted to the Trustees in
accordance with such amendment will not cause the Trust to be taxable as a
corporation or classified as other than a grantor trust for United States
federal income tax purposes or affect the treatment of the Notes as indebtedness
of the Depositor for United States federal income tax purposes or affect the
Trust's exemption from status (or from any requirement to register) as an
"investment company" under the Investment Company Act.

        (c)   Notwithstanding any other provision of this Trust Agreement,
without the consent of each Holder, this Trust Agreement may not be amended to
(i) change the accrual rate, amount, currency or timing of any Distribution on
or the redemption price of the Trust Securities or otherwise adversely affect
the amount of any Distribution or other payment required to be made in respect
of the Trust Securities as of a specified date, (ii) restrict or impair the
right of a Holder to institute suit for the enforcement of any such payment on
or after such date, (iii) reduce the percentage of aggregate Liquidation Amount
of Outstanding Preferred Securities, the consent of whose Holders is required
for any such amendment, or the consent of whose Holders is required for any
waiver of compliance with any provision of this Trust Agreement or of defaults
hereunder and their consequences provided for in this Trust Agreement;
(iv) impair or adversely affect the rights and interests of the Holders in the
Trust Property, or permit the creation of any Lien on any portion of the Trust
Property; or (v) modify the definition of "Outstanding," this Section 11.3(c),
Sections 4.1, 4.2, 4.3, 6.10(e) or Article IX.

        (d)   Notwithstanding any other provision of this Trust Agreement, no
Trustee shall enter into or consent to any amendment to this Trust Agreement
that would cause the Trust to be taxable as a corporation or to be classified as
other than a grantor trust for United States federal income tax purposes or that
would cause the Notes to fail or cease to be treated as indebtedness of the
Depositor for United States federal income tax purposes or that would cause the
Trust to fail or cease to qualify for the exemption from status (or from any
requirement to register) as an "investment company" under the Investment Company
Act.

        (e)   If any amendment to this Trust Agreement is made, the
Administrative Trustees or the Property Trustee shall promptly provide to the
Depositor a copy of such amendment.

        (f)    No Trustee shall be required to enter into any amendment to this
Trust Agreement that affects its own rights, duties or immunities under this
Trust Agreement. The Trustees shall be entitled to receive an Opinion of Counsel
and an Officers' Certificate stating that any amendment to this Trust Agreement
is in compliance with this Trust Agreement and all conditions precedent herein
provided for relating to such action have been met.

        (g)   No amendment or modification to this Trust Agreement that
adversely affects in any material respect the rights, duties, liabilities,
indemnities or immunities of the Delaware Trustee hereunder shall be permitted
without the prior written consent of the Delaware Trustee.

46

--------------------------------------------------------------------------------






        SECTION 11.4.    Separability.    

        If any provision in this Trust Agreement or in the Securities
Certificates shall be invalid, illegal or unenforceable, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby, and there shall be deemed substituted for the provision at
issue a valid, legal and enforceable provision as similar as possible to the
provision at issue.

        SECTION 11.5.    Governing Law.    

        THIS TRUST AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF EACH OF THE
HOLDERS, THE TRUST, THE DEPOSITOR AND THE TRUSTEES WITH RESPECT TO THIS TRUST
AGREEMENT AND THE TRUST SECURITIES SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REFERENCE TO ITS
CONFLICTS OF LAWS PROVISIONS.

        SECTION 11.6.    Successors.    

        This Trust Agreement shall be binding upon and shall inure to the
benefit of any successor to the Depositor, the Trust and any Trustee, including
any successor by operation of law. Except in connection with a transaction
involving the Depositor that is permitted under Article VIII of the Indenture
and pursuant to which the assignee agrees in writing to perform the Depositor's
obligations hereunder, the Depositor shall not assign its obligations hereunder.

        SECTION 11.7.    Headings.    

        The Article and Section headings are for convenience only and shall not
affect the construction of this Trust Agreement.

        SECTION 11.8.    Reports, Notices and Demands.    

        (a)   Any report, notice, demand or other communication that by any
provision of this Trust Agreement is required or permitted to be given or served
to or upon any Holder or the Depositor may be given or served in writing
delivered in person, or by reputable, overnight courier, by telecopy or by
deposit thereof, first-class postage prepaid, in the United States mail,
addressed, (a) in the case of a Holder of Preferred Securities, to such Holder
as such Holder's name and address may appear on the Securities Register; and
(b) in the case of the Holder of all the Common Securities or the Depositor, to
Georgia Bancshares, Inc., 100 Westpark Drive, Peachtree City, Georgia 30269,
Attention: Chief Financial Officer, or to such other address as may be specified
in a written notice by the Holder of all the Common Securities or the Depositor,
as the case may be, to the Property Trustee. Such report, notice, demand or
other communication to or upon a Holder or the Depositor shall be deemed to have
been given when received in person, within one (1) Business Day following
delivery by overnight courier, when telecopied with receipt confirmed, or within
three (3) Business Days following delivery by mail, except that if a notice or
other document is refused delivery or cannot be delivered because of a changed
address of which no notice was given, such notice or other document shall be
deemed to have been delivered on the date of such refusal or inability to
deliver.

        (b)   Any notice, demand or other communication that by any provision of
this Trust Agreement is required or permitted to be given or served to or upon
the Property Trustee, the Delaware Trustee, the Administrative Trustees, the
Trust, the Placement Agent or the Purchaser shall be given in writing by deposit
thereof, first-class postage prepaid, in the U.S. mail, personal delivery or
facsimile transmission, addressed to such Person as follows: (a) with respect to
the Property Trustee to Wilmington Trust Company, Rodney Square North, 1100
North Market Street, Wilmington, Delaware 19890-1600, Attention: Corporate Trust
Administration, facsimile no. (302) 636-4140; (b) with respect to the Delaware
Trustee, to Wilmington Trust Company, Rodney Square North, 1100 North Market
Street, Wilmington, Delaware 19890-1600, Attention: Corporate

47

--------------------------------------------------------------------------------






Trust Administration, facsimile no. (302) 636-4140; (c) with respect to the
Administrative Trustees, to them at the address above for notices to the
Depositor, marked "Attention: Administrative Trustees of Georgia Bancshares
Capital Trust I"; (d) with respect to the Trust, to its principal executive
office specified in Section 2.2, with a copy to the Property Trustee; (e) with
respect to the Placement Agent, to SunTrust Capital Markets, Inc., 303 Peachtree
Street, N.E., 24th Floor, Mail Code 3950, Atlanta, Georgia 30308, facsimile no.
(404) 813-5000, and (f) with respect to the Purchaser, to STI Investment
Management, Inc., 2202 Polly Drummond Office Park, Newark, Delaware 19711,
facsimile no. (302) 737-3425. Such notice, demand or other communication to or
upon the Trust, the Property Trustee or the Administrative Trustees shall be
deemed to have been sufficiently given or made only upon actual receipt of the
writing by the Trust, the Property Trustee or the Administrative Trustees.

        SECTION 11.9.    Agreement Not to Petition.    

        Each of the Trustees and the Depositor agree for the benefit of the
Holders that, until at least one year and one day after the Trust has been
terminated in accordance with Article IX, they shall not file, or join in the
filing of, a petition against the Trust under any Bankruptcy Law or otherwise
join in the commencement of any proceeding against the Trust under any
Bankruptcy Law. If the Depositor takes action in violation of this Section 11.9,
the Property Trustee agrees, for the benefit of Holders, that at the expense of
the Depositor, it shall file an answer with the applicable bankruptcy court or
otherwise properly contest the filing of such petition by the Depositor against
the Trust or the commencement of such action and raise the defense that the
Depositor has agreed in writing not to take such action and should be estopped
and precluded therefrom and such other defenses, if any, as counsel for the
Property Trustee or the Trust may assert.

        This instrument may be executed in any number of counterparts, each of
which so executed shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same instrument.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

48

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Amended and
Restated Trust Agreement as of the day and year first above written.


 
 
 
GEORGIA BANCSHARES, INC.
as Depositor
 
 
 
By:
  

--------------------------------------------------------------------------------

        Name:  C. Lynn Gable
Title:    Chief Financial Officer
WILMINGTON TRUST COMPANY, as Property Trustee
 
WILMINGTON TRUST COMPANY, as Delaware Trustee
By:
  

--------------------------------------------------------------------------------


 
By:
  

--------------------------------------------------------------------------------

  Name:
Title:     Name:
Title:
 
 
 
 
 
 
 
 
 
    

--------------------------------------------------------------------------------

Name:  Ira P. Shepherd, III
Administrative Trustee     

--------------------------------------------------------------------------------

Name:  Malcolm R. Godwin
Administrative Trustee
 
 
 
 
 
 
 
 
 
    

--------------------------------------------------------------------------------

Name:  Rick A. Duncan
Administrative Trustee      

--------------------------------------------------------------------------------



Exhibit A

CERTIFICATE OF TRUST
OF
GEORGIA BANCSHARES CAPITAL TRUST I

        This Certificate of Trust of Georgia Bancshares Capital Trust I (the
"Trust") is being duly executed and filed on behalf of the Trust by the
undersigned, as trustees, to form a statutory trust under the Delaware Statutory
Trust Act (12 Del. C. §3801 et seq.) (the "Act").

        1.     Name. The name of the statutory trust formed by this Certificate
of Trust is: Georgia Bancshares Capital Trust I.

        2.     Delaware Trustee. The name and business address of the trustee of
the Trust with its principal place of business in the State of Delaware are
Wilmington Trust Company, Rodney Square North, 1100 North Market Street,
Wilmington, DE 19890-1600, Attention: Corporate Trust Administration.

        3.     Effective Date. This Certificate of Trust shall be effective upon
its filing with the Secretary of State of the State of Delaware.

        IN WITNESS WHEREOF, the undersigned have duly executed this Certificate
of Trust in accordance with Section 3811(a)(1) of the Act.


 
Wilmington Trust Company, not in its individual capacity, but solely as Property
Trustee
 
By:
  

--------------------------------------------------------------------------------

    Name:     Title:
 
Wilmington Trust Company, not in its individual capacity, but solely as Delaware
Trustee
 
By:
  

--------------------------------------------------------------------------------

    Name:     Title:

A-1

--------------------------------------------------------------------------------



Exhibit B

[FORM OF COMMON SECURITIES CERTIFICATE]

THIS COMMON SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR ANY STATE SECURITIES LAWS OR ANY OTHER APPLICABLE SECURITIES LAWS
AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT
TO AN EXEMPTION FROM REGISTRATION. THIS CERTIFICATE IS NOT TRANSFERABLE EXCEPT
IN COMPLIANCE WITH APPLICABLE LAW AND SECTION 5.11 OF THE TRUST AGREEMENT

Certificate Number   202 Common Securities  
C-
 
 

Certificate Evidencing Common Securities
of
Georgia Bancshares Capital Trust I
Floating Rate Common Securities
(liquidation amount $1,000 per Common Security)

        Georgia Bancshares Capital Trust I, a statutory trust created under the
laws of the State of Delaware (the "Trust"), hereby certifies that Georgia
Bancshares, Inc., a Georgia corporation, (the "Holder") is the registered owner
of 202 common securities of the Trust representing undivided common beneficial
interests in the assets of the Trust and designated the Georgia Bancshares
Capital Trust I Floating Rate Common Securities (liquidation amount $1,000 per
Common Security) (the "Common Securities"). Except in accordance with
Section 5.11 of the Trust Agreement (as defined below), the Common Securities
are not transferable and, to the fullest extent permitted by law, any attempted
transfer hereof other than in accordance therewith shall be void. The
designations, rights, privileges, restrictions, preferences and other terms and
provisions of the Common Securities are set forth in, and this certificate and
the Common Securities represented hereby are issued and shall in all respects be
subject to the terms and provisions of, the Amended and Restated Trust Agreement
of the Trust, dated as of September 29, 2004, as the same may be amended from
time to time (the "Trust Agreement"), among Georgia Bancshares, Inc., as
Depositor, Wilmington Trust Company, as Property Trustee, Wilmington Trust
Company, as Delaware Trustee, the Administrative Trustees named therein and the
Holders, from time to time, of Trust Securities. The Trust will furnish a copy
of the Trust Agreement to the Holder without charge upon written request to the
Trust at its principal place of business or registered office.

        Upon receipt of this certificate, the Holder is bound by the Trust
Agreement and is entitled to the benefits thereunder.

        This Common Securities Certificate shall be governed by and construed in
accordance with the laws of the State of Delaware.

        Terms used but not defined herein have the meanings set forth in the
Trust Agreement.

B-1

--------------------------------------------------------------------------------




        In Witness Whereof, one of the Administrative Trustees of the Trust has
executed on behalf of the Trust this certificate this            day
of                        .

    GEORGIA BANCSHARES CAPITAL TRUST I
 
 
By:


--------------------------------------------------------------------------------

Name:
Administrative Trustee

B-2

--------------------------------------------------------------------------------



Exhibit C

[FORM OF PREFERRED SECURITIES CERTIFICATE]

        "THIS PREFERRED SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE
TRUST AGREEMENT HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF THE
DEPOSITORY TRUST COMPANY ("DTC") OR A NOMINEE OF DTC. THIS PREFERRED SECURITY IS
EXCHANGEABLE FOR PREFERRED SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER
THAN DTC OR ITS NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE TRUST
AGREEMENT, AND NO TRANSFER OF THIS PREFERRED SECURITY (OTHER THAN A TRANSFER OF
THIS PREFERRED SECURITY AS A WHOLE BY DTC TO A NOMINEE OF DTC OR BY A NOMINEE OF
DTC TO DTC OR ANOTHER NOMINEE OF DTC) MAY BE REGISTERED EXCEPT IN LIMITED
CIRCUMSTANCES.

        UNLESS THIS PREFERRED SECURITY IS PRESENTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC TO GEORGIA BANCSHARES CAPITAL TRUST I OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY PREFERRED SECURITY ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE & CO.
OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC),
ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY
PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

        THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY
ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE "SECURITIES ACT"), AND SUCH PREFERRED SECURITIES OR ANY
INTEREST THEREIN MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF ANY PREFERRED SECURITIES IS HEREBY NOTIFIED THAT THE SELLER OF THE
PREFERRED SECURITIES MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF
SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A UNDER THE SECURITIES ACT.

        THE HOLDER OF THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE
AGREES FOR THE BENEFIT OF THE TRUST AND THE DEPOSITOR THAT (A) SUCH PREFERRED
SECURITIES MAY BE OFFERED, RESOLD OR OTHERWISE TRANSFERRED ONLY (I) TO THE
TRUST, (II) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A "QUALIFIED
INSTITUTIONAL BUYER" (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (III) TO AN INSTITUTIONAL
"ACCREDITED INVESTOR" WITHIN THE MEANING OF SUBPARAGRAPH (a) (1), (2), (3) OR
(7) OF RULE 501 UNDER THE SECURITIES ACT THAT IS ACQUIRING THE SECURITY FOR ITS
OWN ACCOUNT, OR FOR THE ACCOUNT OF AN "ACCREDITED INVESTOR," FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, (IV) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (V) PURSUANT TO AN EXEMPTION
FROM THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
JURISDICTION AND, IN THE CASE OF (III) OR (V), SUBJECT TO THE RIGHT OF THE TRUST
AND THE DEPOSITOR TO

C-1

--------------------------------------------------------------------------------




REQUIRE AN OPINION OF COUNSEL AND OTHER INFORMATION SATISFACTORY TO EACH OF THEM
AND (B) THE HOLDER WILL NOTIFY ANY PURCHASER OF ANY PREFERRED SECURITIES FROM IT
OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.

        THE PREFERRED SECURITIES WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN
BLOCKS HAVING AN AGGREGATE LIQUIDATION AMOUNT OF NOT LESS THAN $100,000. TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY ATTEMPTED TRANSFER OF PREFERRED SECURITIES
OR ANY INTEREST THEREIN IN A BLOCK HAVING AN AGGREGATE LIQUIDATION AMOUNT OF
LESS THAN $100,000 AND MULTIPLES OF $1,000 IN EXCESS THEREOF SHALL BE DEEMED TO
BE VOID AND OF NO LEGAL EFFECT WHATSOEVER. TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF SUCH
PREFERRED SECURITIES FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT
OF LIQUIDATION AMOUNT OF OR DISTRIBUTIONS ON SUCH PREFERRED SECURITIES OR ANY
INTEREST THEREIN, AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO HAVE NO
INTEREST WHATSOEVER IN SUCH PREFERRED SECURITIES.

        THE HOLDER OF THIS SECURITY OR ANY INTEREST THEREIN BY ITS ACCEPTANCE
HEREOF OR THEREOF ALSO AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT AN
EMPLOYEE BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT
SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED ("ERISA"), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE "CODE") (EACH A "PLAN"), OR AN ENTITY WHOSE UNDERLYING ASSETS
INCLUDE "PLAN ASSETS" BY REASON OF ANY PLAN'S INVESTMENT IN THE ENTITY, AND NO
PERSON INVESTING "PLAN ASSETS" OF ANY PLAN MAY ACQUIRE OR HOLD THIS PREFERRED
SECURITY OR ANY INTEREST THEREIN, UNLESS SUCH PURCHASER OR HOLDER IS ELIGIBLE
FOR THE EXEMPTIVE RELIEF AVAILABLE UNDER U.S. DEPARTMENT OF LABOR PROHIBITED
TRANSACTION CLASS EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14 OR ANOTHER
APPLICABLE EXEMPTION OR ITS PURCHASE AND HOLDING OF THIS SECURITY OR ANY
INTEREST THEREIN IS NOT PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE WITH RESPECT TO SUCH PURCHASE OR HOLDING. ANY PURCHASER OR HOLDER OF
THE PREFERRED SECURITIES OR ANY INTEREST THEREIN WILL BE DEEMED TO HAVE
REPRESENTED BY ITS PURCHASE AND HOLDING THEREOF THAT EITHER (i) IT IS NOT AN
EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF SECTION 3(3) OF ERISA, OR A PLAN TO
WHICH SECTION 4975 OF THE CODE IS APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING
ON BEHALF OF AN EMPLOYEE BENEFIT PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY
USING THE ASSETS OF ANY EMPLOYEE BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE,
OR (ii) SUCH PURCHASE OR HOLDING WILL NOT RESULT IN A PROHIBITED TRANSACTION
UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE FOR WHICH THERE IS NO
APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.

        THIS OBLIGATION IS NOT A DEPOSIT AND IS NOT INSURED BY THE UNITED STATES
OR ANY AGENCY OR FUND OF THE UNITED STATES, INCLUDING THE FEDERAL DEPOSIT
INSURANCE CORPORATION (THE "FDIC").

C-2

--------------------------------------------------------------------------------



Certificate Number   6,500 Preferred Securities
$6,500,000 Aggregate Liquidation Amount

CUSIP NO.
373111 AA 1

--------------------------------------------------------------------------------

Certificate Evidencing Preferred Securities
of
Georgia Bancshares Capital Trust I
Floating Rate Preferred Securities
(liquidation amount $1,000 per Preferred Security)

        Georgia Bancshares Capital Trust I, a statutory trust created under the
laws of the State of Delaware (the "Trust"), hereby certifies that Cede & Co.
(the "Holder") is the registered owner of 6,500 Preferred Securities, or such
other number of Preferred Securities represented hereby as may be set forth in
the records of the Securities Registrar hereinafter referred to in accordance
with the Trust Agreement (as defined below), of the Trust representing an
undivided preferred beneficial interest in the assets of the Trust and
designated the Georgia Bancshares Capital Trust I Floating Rate Preferred
Securities (liquidation amount $1,000 per Preferred Security) (the "Preferred
Securities"). The Preferred Securities are transferable on the books and records
of the Trust, in person or by a duly authorized attorney, upon surrender of this
certificate duly endorsed and in proper form for transfer as provided in
Section 5.7 of the Trust Agreement (as defined below). The designations, rights,
privileges, restrictions, preferences and other terms and provisions of the
Preferred Securities are set forth in, and this certificate and the Preferred
Securities represented hereby are issued and shall in all respects be subject to
the terms and provisions of, the Amended and Restated Trust Agreement of the
Trust, dated as of September 29, 2004, as the same may be amended from time to
time (the "Trust Agreement"), among Georgia Bancshares, Inc., a Georgia
corporation, as Depositor, Wilmington Trust Company, as Property Trustee,
Wilmington Trust Company, as Delaware Trustee, the Administrative Trustees named
therein and the Holders, from time to time, of Trust Securities. The Holder is
entitled to the benefits of the Guarantee Agreement entered into by Georgia
Bancshares, Inc. and Wilmington Trust Company, as Guarantee Trustee, dated as of
September 29, 2004, as the same may be amended from time to time (the "Guarantee
Agreement"), to the extent provided therein. The Trust will furnish a copy of
each of the Trust Agreement and the Guarantee Agreement to the Holder without
charge upon written request to the Property Trustee at its principal place of
business or registered office.

        Upon receipt of this certificate, the Holder is bound by the Trust
Agreement and is entitled to the benefits thereunder.

        This Preferred Securities Certificate shall be governed by and construed
in accordance with the laws of the State of Delaware.

        All capitalized terms used but not defined in this Preferred Securities
Certificate are used with the meanings specified in the Trust Agreement,
including the Schedules and Exhibits thereto.

C-3

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, one of the Administrative Trustees of the Trust has
executed on behalf of the Trust this certificate this     day
of                        ,            .

    GEORGIA BANCSHARES CAPITAL TRUST I
 
 
By:
  

--------------------------------------------------------------------------------

Name:
Administrative Trustee

        This is one of the Preferred Securities referred to in the
within-mentioned Trust Agreement.

Dated:

    Wilmington Trust Company, not in its individual capacity, but solely as
Property Trustee
 
 
By:
  

--------------------------------------------------------------------------------

Authorized officer

C-4

--------------------------------------------------------------------------------



[FORM OF REVERSE OF SECURITY]

        The Trust promises to pay Distributions from September 29, 2004, or from
the most recent Distribution Date to which Distributions have been paid or duly
provided for, quarterly (subject to deferral as set forth herein) in arrears on
January 18, April 18, July 18 and October 18 of each year, commencing on
October 18, 2004, at an annual rate equal to [    %] beginning on (and
including) the date of original issuance and ending on (but excluding)
October 18, 2004, and for each successive period beginning on (and including)
October 18, 2004, and each successive Distribution Date, and ending on (but
excluding) the next succeeding Distribution Date, at a variable rate per annum,
reset quarterly, equal to LIBOR plus 2.60% of the Liquidation Amount of the
Preferred Securities represented by this Preferred Securities Certificate
thereafter, together with any Additional Interest Amounts, in respect to such
period.

        Distributions on the Trust Securities shall be made by the Paying Agent
from the Payment Account and shall be payable on each Distribution Date only to
the extent that the Trust has funds then on hand and available in the Payment
Account for the payment of such Distributions.

        In the event (and to the extent) that the Depositor exercises its right
under the Indenture to defer the payment of interest on the Notes, Distributions
on the Preferred Securities shall be deferred.

        Under the Indenture, so long as no Note Event of Default pursuant to
paragraphs (c), (e) or (f) of Section 5.1 of the Indenture has occurred and is
continuing, the Depositor shall have the right, at any time and from time to
time during the term of the Notes, to defer the payment of interest on the Notes
for a period of up to twenty (20) consecutive quarterly interest payment periods
(each such extended interest payment period, an "Extension Period"), during
which Extension Period no interest shall be due and payable (except any
Additional Tax Sums that may be due and payable). No interest on the Notes shall
be due and payable during an Extension Period, except at the end thereof, but
each installment of interest that would otherwise have been due and payable
during such Extension Period shall bear Additional Interest (to the extent
payment of such interest would be legally enforceable) at a variable rate per
annum, reset quarterly, equal to LIBOR plus 2.60%, compounded quarterly, from
the dates on which amounts would have otherwise been due and payable until paid
or until funds for the payment thereof have been made available for payment. If
Distributions are deferred, the deferred Distributions (including Additional
Interest Amounts) shall be paid on the date that the related Extension Period
terminates to Holders (as defined in the Trust Agreement) of the Trust
Securities as they appear on the books and records of the Trust on the record
date immediately preceding such termination date.

        Distributions on the Securities must be paid on the dates payable (after
giving effect to any Extension Period) to the extent that the Trust has funds
available for the payment of such Distributions in the Payment Account of the
Trust. The Trust's funds available for Distribution to the Holders of the
Preferred Securities will be limited to payments received from the Depositor.
The payment of Distributions out of moneys held by the Trust is guaranteed by
the Depositor pursuant to the Guarantee Agreement.

        During any such Extension Period, the Depositor shall not (i) declare or
pay any dividends or distributions on, or redeem, purchase, acquire or make a
liquidation payment with respect to, any of the Depositor's capital stock or
(ii) make any payment of principal of or any interest or premium on or repay,
repurchase or redeem any debt securities of the Depositor that rank pari passu
in all respects with or junior in interest to the Notes (other than
(a) repurchases, redemptions or other acquisitions of shares of capital stock of
the Depositor in connection with (1) any employment contract, benefit plan or
other similar arrangement with or for the benefit of any one or more employees,
officers, directors or consultants, (2) a dividend reinvestment or stockholder
stock purchase plan or (3) the issuance of capital stock of the Depositor (or
securities convertible into or exercisable for such capital stock) as
consideration in an acquisition transaction entered into prior to the applicable
Extension Period, (b) as

C-5

--------------------------------------------------------------------------------




a result of an exchange or conversion of any class or series of the Depositor's
capital stock (or any capital stock of a Subsidiary (as defined in the
Indenture) of the Depositor) for any class or series of the Depositor's capital
stock or of any class or series of the Depositor's indebtedness for any class or
series of the Depositor's capital stock, (c) the purchase of fractional
interests in shares of the Depositor's capital stock pursuant to the conversion
or exchange provisions of such capital stock or the security being converted or
exchanged, (d) any declaration of a dividend in connection with any Rights Plan
(as defined in the Indenture), the issuance of rights, stock or other property
under any Rights Plan, or the redemption or repurchase of rights pursuant
thereto or (e) any dividend in the form of stock, warrants, options or other
rights where the dividend stock or the stock issuable upon exercise of such
warrants, options or other rights is the same stock as that on which the
dividend is being paid or ranks pari passu with or junior to such stock).

        On each Note Redemption Date, on the stated maturity (or any date of
principal repayment upon early maturity) of the Notes and on each other date on
(or in respect of) which any principal on the Notes is repaid, the Trust will be
required to redeem a Like Amount of Trust Securities at the Redemption Price.
Under the Indenture, the Notes may be redeemed by the Depositor on any Interest
Payment Date, at the Depositor's option, on or after October 18, 2009, in whole
or in part from time to time at a redemption price equal to one hundred percent
(100%) of the principal amount thereof or the redeemed portion thereof, as
applicable, together, in the case of any such redemption, with accrued interest,
including any Additional Interest, to but excluding the date fixed for
redemption; provided, that the Depositor shall have received the prior approval
of the Federal Reserve if then required. The Notes may also be redeemed by the
Depositor, at its option, at any time, in whole but not in part, upon the
occurrence of a Capital Disqualification Event, an Investment Company Event or a
Tax Event at the Special Event Redemption Price.

        The Trust Securities redeemed on each Redemption Date shall be redeemed
at the Redemption Price with the proceeds from the contemporaneous redemption or
payment at maturity of Notes. Redemptions of the Trust Securities (or portion
thereof) shall be made and the Redemption Price shall be payable on each
Redemption Date only to the extent that the Trust has funds then on hand and
available in the Payment Account for the payment of such Redemption Price.

        Payments of Distributions (including any Additional Interest Amounts),
the Redemption Price, Liquidation Amount or any other amounts in respect of the
Preferred Securities shall be made by wire transfer at such place and to such
account at a banking institution in the United States as may be designated in
writing at least ten (10) Business Days prior to the date for payment by the
Person entitled thereto unless proper written transfer instructions have not
been received by the relevant record date, in which case such payments shall be
made by check mailed to the address of such Person as such address shall appear
in the Security Register. If any Preferred Securities are held by a Depositary,
such Distributions shall be made to the Depositary in immediately available
funds.

        The indebtedness evidenced by the Notes is, to the extent provided in
the Indenture, subordinate and junior in right of payment to the prior payment
in full of all Senior Debt (as defined in the Indenture), and this Security is
issued subject to the provisions of the Indenture with respect thereto.

C-6

--------------------------------------------------------------------------------



ASSIGNMENT

        FOR VALUE RECEIVED, the undersigned assigns and transfers this Preferred
Securities Certificate to:

(Insert assignee's social security or tax identification number)

(Insert address and zip code of assignee)

and irrevocably appoints

agent to transfer this Preferred Securities Certificate on the books of the
Trust. The agent may substitute another to act for him or her.

Date:     

--------------------------------------------------------------------------------


Signature:
 
  

--------------------------------------------------------------------------------

(Sign exactly as your name appears on the other side of this Preferred
Securities Certificate)

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
S.E.C. Rule 17Ad-15.

C-7

--------------------------------------------------------------------------------





Exhibit D


Junior Subordinated Indenture


D-1

--------------------------------------------------------------------------------





Exhibit E


FORM OF TRANSFEREE CERTIFICATE
TO BE EXECUTED BY TRANSFEREES OTHER THAN QIBS


______________, [    ]

Georgia Bancshares, Inc.
Georgia Bancshares Capital Trust I
100 Westpark Drive
Peachtree City, Georgia 30269

Re:Purchase of $1,000 stated liquidation amount of Floating Rate Preferred
Securities (the "Preferred Securities") of Georgia Bancshares Capital Trust I

Ladies and Gentlemen:

        In connection with our purchase of the Preferred Securities we confirm
that:

        1.     We understand that the Floating Rate Preferred Securities (the
"Preferred Securities") of Georgia Bancshares Capital Trust I (the "Trust")
(including the guarantee (the "Guarantee") of Georgia Bancshares, Inc. (the
"Company") executed in connection therewith) and the Floating Rate Junior
Subordinated Notes due 2034 of the Company (the "Subordinated Notes") (the
Preferred Securities, the Guarantee and the Subordinated Notes together being
referred to herein as the "Offered Securities"), have not been registered under
the Securities Act of 1933, as amended (the "Securities Act"), and may not be
offered or sold except as permitted in the following sentence. We agree on our
own behalf and on behalf of any investor account for which we are purchasing the
Offered Securities that, if we decide to offer, sell or otherwise transfer any
such Offered Securities, (i) such offer, sale or transfer will be made only
(a) to the Trust, (b) to a person we reasonably believe is a "qualified
institutional buyer" (a "QIB") (as defined in Rule 144 under the Securities Act)
in a transaction meeting the requirements of Rule 144A, (c) to an institutional
"accredited investor" within the meaning of subparagraph (a) (1), (2), (3) or
(7) of Rule 501 under the Securities Act that is acquiring Offered Securities
for its own account, or for the account of such an "accredited investor," for
investment purposes and not with a view to, or for offer or sale in connection
with, any distribution thereof in violation of the Securities Act, (d) pursuant
to an effective registration statement under the Securities Act, or (e) pursuant
to an exemption from the Securities Act, in each case in accordance with any
applicable securities laws of any state of the United States or any other
applicable jurisdiction and, in the case of (c) or (e), subject to the right of
the Trust and the depositor to require an opinion of counsel and other
information satisfactory to each of them. The foregoing restrictions on resale
will not apply subsequent to the date on which, in the written opinion of
counsel, the Preferred Securities are not "restricted securities" within the
meaning of Rule 144 under the Securities Act. If any resale or other transfer of
the Offered Securities is proposed to be made pursuant to clause (c) or
(e) above, the transferor shall deliver a letter from the transferee
substantially in the form of this letter to the Property Trustee as Transfer
Agent, which shall provide as applicable, among other things, that the
transferee is an "accredited investor" within the meaning of subparagraph
(a) (1), (2), (3) or (7) of Rule 501 under the Securities Act that is acquiring
such Securities for investment purposes and not for distribution in violation of
the Securities Act. We acknowledge on our behalf and on behalf of any investor
account for which we are purchasing Securities that the Trust and the Company
reserve the right prior to any offer, sale or other transfer pursuant to
clause (c) or (e) to require the delivery of any opinion of counsel,
certifications and/or other information satisfactory to the Trust and the
Company. We understand that the certificates for any Offered Security that we
receive will bear a legend substantially to the effect of the foregoing.

        2.     We are an "accredited investor" within the meaning of
subparagraph (a) (1), (2), (3) or (7) of Rule 501 under the Securities Act
purchasing for our own account or for the account of such an "accredited
investor," and we are acquiring the Offered Securities for investment purposes
and not

E-1

--------------------------------------------------------------------------------




with view to, or for offer or sale in connection with, any distribution in
violation of the Securities Act, and we have such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of our investment in the Offered Securities, and we and any account for
which we are acting are each able to bear the economic risks of our or its
investment.

        3.     We are acquiring the Offered Securities purchased by us for our
own account (or for one or more accounts as to each of which we exercise sole
investment discretion and have authority to make, and do make, the statements
contained in this letter) and not with a view to any distribution of the Offered
Securities, subject, nevertheless, to the understanding that the disposition of
our property will at all times be and remain within our control.

        4.     In the event that we purchase any Preferred Securities or any
Subordinated Notes, we will acquire such Preferred Securities having an
aggregate stated liquidation amount of not less than $100,000 or such
Subordinated Notes having an aggregate principal amount not less than $100,000,
for our own account and for each separate account for which we are acting.

        5.     We acknowledge that we either (A) are not a fiduciary of a
employee benefit, individual retirement account or other plan or arrangement
subject to Title I of the Employee Retirement Income Security Act of 1974, as
amended ("ERISA"), or Section 4975 of the Internal Revenue Code of 1986, as
amended (the "Code") (each a "Plan"), or an entity whose underlying assets
include "plan assets" by reason of any Plan's investment in the entity, and are
not purchasing the Offered Securities on behalf of or with "plan assets" by
reason of any Plan's investment in the entity, (B) are eligible for the
exemptive relief available under one or more of the following prohibited
transaction class exemptions ("PTCEs") issued by the U.S. Department of Labor:
PTCE 96-23, 95-60, 91-38, 90-1 or 84-14 or another applicable exemption, or
(C) our purchase and holding of this security, or any interest therein, is not
prohibited by Section 406 of ERISA or Section 4975 of the Code with respect to
such purchase or holding.

        6.     We acknowledge that the Trust and the Company and others will
rely upon the truth and accuracy of the foregoing acknowledgments,
representations, warranties and agreements and agree that if any of the
acknowledgments, representations, warranties and agreements deemed to have been
made by our purchase of the Offered Securities are no longer accurate, we shall
promptly notify the Company. If we are acquiring any Offered Securities as a
fiduciary or agent for one or more investor accounts, we represent that we have
sole discretion with respect to each such investor account and that we have full
power to make the foregoing acknowledgments, representations and agreement on
behalf of each such investor account.

    (Name of Purchaser)
 
 
By:
  

--------------------------------------------------------------------------------


 
 
Date:
  

--------------------------------------------------------------------------------

        Upon transfer, the Offered Securities would be registered in the name of
the new beneficial owner as follows.

Name:   

--------------------------------------------------------------------------------

   
Address:
  

--------------------------------------------------------------------------------


 
 


Taxpayer ID Number:
  

--------------------------------------------------------------------------------


 
 

E-2

--------------------------------------------------------------------------------





Exhibit F


FORM OF TRANSFEROR CERTIFICATE
TO BE EXECUTED FOR QIBs


______________, [    ]

Georgia Bancshares, Inc.
Georgia Bancshares Capital Trust I
100 Westpark Drive
Peachtree City, Georgia 30269

Re:Purchase of $1,000 stated liquidation amount of Floating Rate Preferred
Securities (the "Preferred Securities") of Georgia Bancshares Capital Trust I

        Reference is hereby made to the Amended and Restated Trust Agreement of
Georgia Bancshares Capital Trust I, dated as of September 29, 2004 (the "Trust
Agreement"), among Ira P. Shepherd III, Malcolm R. Godwin and Rick A. Duncan, as
Administrative Trustees, Wilmington Trust Company, as Delaware Trustee,
Wilmington Trust Company, as Property Trustee, Georgia Bancshares, Inc., as
Depositor, and the holders from time to time of undivided beneficial interests
in the assets of Georgia Bancshares Capital Trust I. Capitalized terms used but
not defined herein shall have the meanings given them in the Trust Agreement.

        This letter relates to $                        aggregate liquidation
amount of Preferred Securities which are held in the name
of                        (the "Transferor").

        In accordance with Article V of the Trust Agreement, the Transferor
hereby certifies that such Preferred Securities are being transferred in
accordance with (i) the transfer restrictions set forth in the Preferred
Securities and (ii) Rule 144A under the Securities Act ("Rule 144A"), to a
transferee that the Transferor reasonably believes is purchasing the Preferred
Securities for its own account or an account with respect to which the
transferee exercises sole investment discretion and the transferee and any such
account is a "qualified institutional buyer" within the meaning of Rule 144A, in
a transaction meeting the requirements of Rule 144A and in accordance with
applicable securities laws of any state of the United States or any other
jurisdiction.

        You are entitled to rely upon this letter and are irrevocably authorized
to produce this letter or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

        (Name of Transferor)
 
 
 
 
By:
  

--------------------------------------------------------------------------------

Name:
Title:
 
 
 
 
 
  Date:     

--------------------------------------------------------------------------------

     

F-1

--------------------------------------------------------------------------------





Exhibit G


Officer's Certificate


        The undersigned, the [Chief Financial Officer] [Treasurer] [Executive
Vice President] hereby certifies, pursuant to Section 8.16(b) of the Amended and
Restated Trust Agreement, dated as of September 29, 2004, among Georgia
Bancshares, Inc. (the "Company"), Wilmington Trust Company, as property trustee,
Wilmington Trust Company, as Delaware trustee and the administrative trustees
named therein, that, as of [date], [20    ], the Company had the following
ratios and balances:

BANK HOLDING COMPANY
As of [Quarterly Financial Dates]

Tier 1 Risk Weighted Assets       % Ratio of Double Leverage       %
Non-Performing Assets to Loans and OREO       % Tangible Common Equity as a
Percentage of Tangible Assets       % Ratio of Reserves to Non-Performing Loans
      % Ratio of Net Charge-Offs to Loans       % Return on Average Assets
(annualized)       % Net Interest Margin (annualized)       % Efficiency Ratio  
    % Ratio of Loans to Assets       % Ratio of Loans to Deposits       % Total
Assets   $     Year to Date Income   $    

*A table describing the quarterly report calculation procedures is provided on
page     

[FOR FISCAL YEAR END: Attached hereto are the audited consolidated financial
statements (including the balance sheet, income statement and statement of cash
flows, and notes thereto, together with the report of the independent
accountants thereon) of the Company and its consolidated subsidiaries for the
three years ended            , 20    .]

[FOR FISCAL QUARTER END: Attached hereto are the unaudited consolidated and
consolidating financial statements (including the balance sheet and income
statement) of the Company and its consolidated subsidiaries for the fiscal
quarter] ended [date], 20    .

The financial statements fairly present in all material respects, in accordance
with U.S. generally accepted accounting principles ("GAAP"), the financial
position of the Company and its consolidated subsidiaries, and the results of
operations and changes in financial condition as of the date, and for the
[    quarter interim] [annual] period ended [date], 20    , and such financial
statements have been prepared in accordance with GAAP consistently applied
throughout the period involved (expect as otherwise noted therein).

G-1

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the undersigned has executed this Officer's
Certificate as of this            day of                        , 20    


 
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
GEORGIA BANCSHARES, INC.
100 Westpark Drive
Peachtree City, Georgia 30269
(770) 631-9844

G-2

--------------------------------------------------------------------------------



Financial Definitions

Report Item

--------------------------------------------------------------------------------

  Corresponding FRY-9C or LP Line Items with
Line Item corresponding Schedules

--------------------------------------------------------------------------------

  Description of
Calculation

--------------------------------------------------------------------------------

Tier 1 Risk Weighted Assets   BHCK7206
Schedule HC-R   Tier 1 Risk Ratio: Core Capital (Tier 1)/ Risk-Adjusted Assets
Ratio of Double Leverage
 
(BHCP0365)/(BCHCP3210)
Schedule PC in the LP
 
Total equity investments in subsidiaries divided by the total equity capital.
This field is calculated at the parent company level. "Subsidiaries" include
bank, bank holding company, and non-bank subsidiaries.
Non-Performing Assets to Loans and OREO
 
(BHCK5525-BHCK3506+BHCK5526-
BHCK3507 +BHCK2744)/(BHCK2122
+BHCK2744)
Schedules HC-C, HC-M & HC-N
 
Total Nonperforming Assets (NPLs+Foreclosed Real Estate+Other Nonaccrual &
Repossessed Assets)/Total Loans+Foreclosed Real Estate
Tangible Common Equity as a Percentage of Tangible Assets
 
(BHDM3210-BHCK3163)/(BHCK2170-BHCK3163)
Schedule HC
 
(Equity Capital—Goodwill)/(Total Assets—Goodwill)
Ratio of Reserves to Non-Performing Loans
 
(BHCK3123+BHCK3128)/(BHCK5525-BHCK3506+BHCK5526-
BHCK3507)
Schedules HC & HC-N & HC-R
 
Total Loan Loss and Allocated Transfer Risk Reserves/Total Nonperforming Loans
(Nonaccrual + Restructured)
Ratio of Net Charge-Offs to Loans
 
(BHCK4635-BHCK4605)/(BHCK3516)
Schedules HC-B & HC-K
 
Net charge offs for the period as a percentage of average loans.
Return on Average Assets (annualized)
 
(BHCK4340/BHCK3368)
Schedules HI & HC-K
 
Net Income as a percentage of Assets.
Net Interest Margin (annualized)
 
(BHCK4519)/(BHCK3515+BHCK3365+BHCK3516
+BHCK3401+BHCKB985)
Schedules HI Memorandum and HC-K
 
(Net Interest Income Fully Taxable Equivalent, if available/Average Earning
Assets)          


G-3

--------------------------------------------------------------------------------




Efficiency Ratio
 
(BHCK4093)/(BHCK4519+BHCK4079)
Schedule HI
 
(Non-interest Expense)/(Net Interest Income Fully Taxable Equivalent, if
available, plus Non-interest Income)
Ratio of Loans to Assets
 
(BHCKB528+BHCK5369)/(BHCK2170)
Schedule HC
 
Total Loans & Leases (Net of Unearned Income & Gross of Reserve)/Total Assets
Ratio of Loans to Deposits
 
(BHCKB528+BHCK5369)/(BHDM6631+BHDM6636+BHFN6631
+BHFN6636)
Schedule HC
 
Total Loans & Leases (Net of Unearned Income & Gross of Reserve)/Total Deposits
(Includes Domestic and Foreign Deposits)
Total Assets
 
(BHCK2170)
Schedule HC
 
The sum of total assets. Includes cash and balances due from depository
institutions; securities; federal funds sold and securities purchased under
agreements to resell; loans and lease financing receivables; trading assets;
premises and fixed assets; other real estate owned; investments in
unconsolidated subsidiaries and associated companies; customer's liability on
acceptances outstanding; intangible assets; and other assets.
Net Income
 
(BHCK4300)
Schedule HI
 
The sum of income (loss)before extraordinary items and other adjustments and
extraordinary items; and other adjustments, net of income taxes.

G-4

--------------------------------------------------------------------------------






Financial Definitions


THRIFT HOLDING COMPANY

Report Item


--------------------------------------------------------------------------------

  Corresponding TFR

--------------------------------------------------------------------------------

  Description of Calculation

--------------------------------------------------------------------------------

Tier I Risk Weighted Assets   Schedule CCR—Consolidated Capital Requirement
CCR 830   Tier 1 Risk Ratio: Core Capital (Tier 1)/Risk-adjusted assets
Ratio of Double Leverage
 
Not applicable
 
Not applicable
Non-performing assets to loans and OREO
 
Schedule PD—Consolidated Past Due and Nonaccrual
Schedule SC—Consolidated Statement of Condition
PD30/(SC23+SC30+SC34+SC40)
 
Total Non-performing assets (NPLs + Foreclosed Real Estate+Other Non-accrual &
Repossessed assets+Foreclosed Real Estate)
Tangible Common Equity as a Percentage of Total Assets
 
Schedule CCR
CCR 840
 
(Equity Capital-
Goodwill)/(Total assets — Goodwill)
Ratio of Reserves to Non-performing loans
 
SC283/PD30
 
Total loan loss reserves/Total Non-performing loans
Ratio of Net Charge-offs to Loans
 
Schedule VA—Consolidated Valuation Allowances and Related Data
(VA155-VA135)/(SC23+SC30+SC34)
 
Net charge offs for the period as a percentage of average loans
Return on Assets
(annualized)
 
Schedule SO—Consolidated Statements of Operations
SO91/SC60
 
Net income as a percentage of assets
Net interest margin
(annualized)
 
SO311/((SC10-SC110)+SC20+SC23+
SC30+SC34)
 
Net interest income/Average earning assets
Efficiency Ratio
 
(SO51/(SO311+SO40))
 
(Non-interest expense)/(Net interest income + Non-interest income)
Ratio of Loans to Assets
 
(SC23+SC30+SC34)/(SC60)
 
Total Loan & Leases/Total assets
Ratio of Loans to Deposits
 
(SC23+SC30+SC34)/(SC710)
 
Total Loans & Leases/Total Deposits
Total Assets
 
Schedule SC
SC60
 
The sum of total assets.
Net Income
 
Schedule SO
SO91
 
The sum of income (loss).

G-5

--------------------------------------------------------------------------------



Schedule A

DETERMINATION OF LIBOR

        With respect to the Trust Securities, the London interbank offered rate
("LIBOR") shall be determined by the Calculation Agent in accordance with the
following provisions (in each case rounded to the nearest .000001%):

        (1)   On the second LIBOR Business Day (as defined below) prior to a
Distribution Date (except, with respect to the first distribution payment date,
on September 27, 2004) (each such day, a "LIBOR Determination Date"), LIBOR for
any given security shall, for the following distribution period, equal the rate,
as obtained by the Calculation Agent from Bloomberg Financial Markets
Commodities News, for three-month U.S. Dollar deposits in Europe, which appears
on Dow Jones Telerate Page 3750 (as defined in the International Swaps and
Derivatives Association, Inc. 1991 Interest Rate and Currency Exchange
Definitions), or such other page as may replace such Page 3750, as of 11:00 a.m.
(London time) on such LIBOR Determination Date.

        (2)   If, on any LIBOR Determination Date, such rate does not appear on
Dow Jones Telerate Page 3750 or such other page as may replace such Page 3750,
the Calculation Agent shall determine the arithmetic mean of the offered
quotations of the Reference Banks (as defined below) to leading banks in the
London interbank market for three-month U.S. Dollar deposits in Europe in an
amount determined by the Calculation Agent by reference to requests for
quotations as of approximately 11:00 a.m. (London time) on the LIBOR
Determination Date made by the Calculation Agent to the Reference Banks. If, on
any LIBOR Determination Date, at least two of the Reference Banks provide such
quotations, LIBOR shall equal such arithmetic mean of such quotations. If, on
any LIBOR Determination Date, only one or none of the Reference Banks provide
such quotations, LIBOR shall be deemed to be the arithmetic mean of the offered
quotations that leading banks in the City of New York selected by the
Calculation Agent are quoting on the relevant LIBOR Determination Date for
three-month U.S. Dollar deposits in Europe in an amount determined by the
Calculation Agent by reference to the principal London offices of leading banks
in the London interbank market; provided, that if the Calculation Agent is
required but is unable to determine a rate in accordance with at least one of
the procedures provided above, LIBOR shall be LIBOR as determined on the
previous LIBOR Determination Date.

        (3)   As used herein: "Reference Banks" means four major banks in the
London interbank market selected by the Calculation Agent; and "LIBOR Business
Day" means a day on which commercial banks are open for business (including
dealings in foreign exchange and foreign currency deposits) in London.

Schedule A-1

--------------------------------------------------------------------------------





QuickLinks


TABLE OF CONTENTS
ARTICLE I. DEFINED TERMS
ARTICLE II. THE TRUST
ARTICLE III. PAYMENT ACCOUNT; PAYING AGENTS
ARTICLE IV. DISTRIBUTIONS; REDEMPTION
ARTICLE V. SECURITIES
ARTICLE VI. MEETINGS; VOTING; ACTS OF HOLDERS
ARTICLE VII. REPRESENTATIONS AND WARRANTIES
ARTICLE VIII. THE TRUSTEES
ARTICLE IX. TERMINATION, LIQUIDATION AND MERGER
ARTICLE X. INFORMATION TO PURCHASER
ARTICLE XI. MISCELLANEOUS PROVISIONS
Junior Subordinated Indenture
FORM OF TRANSFEREE CERTIFICATE TO BE EXECUTED BY TRANSFEREES OTHER THAN QIBS
FORM OF TRANSFEROR CERTIFICATE TO BE EXECUTED FOR QIBs
Officer's Certificate
Financial Definitions
